







Freddie Mac Loan Number:
Freddie Mac Deal Number:
Freddie Mac Rollup Number:
Property Name:












CREDIT AGREEMENT
BY AND AMONG


[BORROWER NAME]
as Borrower






PREFERRED APARTMENT COMMUNITIES INC.,
as Sponsor
AND
KEYBANK NATIONAL ASSOCIATION,
as Lender
February 28, 2017


-1-

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




1.DEFINITIONS.    1
1.1Definitions.    1
1.2Construction.    11
1.2.1Number; Inclusion.    12
1.2.2Determination.    12
1.2.3
Lender’s Discretion and Consent; References to Lender’s Requirements.    12

1.2.4
Documents Taken as a Whole.    12

1.2.5Headings.    12
1.2.6Implied References to this Agreement.    12
1.2.7Persons.    12
1.2.8From, To and Through.    13
1.2.9Conflicts with Other Loan Documents.    13
1.3Accounting Principles.    13
2.REVOLVING LOAN FACILITY.    13
2.1Revolving Loan.    13
2.1.1Revolving Loan.    13
2.1.2Advance Requests and Funding.    13
2.1.3Recalculations.    14
2.1.4Sublimits.    14
2.2Term.    15
2.3Option to Extend.    15
2.3.1First Option to Extend.    15
2.3.2Second Option to Extend.    16
2.4Contraction and Expansion Options.    17
2.4.1Sponsor’s Election of Contraction Option.    17
2.4.2Lender’s Election of Contraction Option.    18
2.4.3Expansion Option.    18
2.5Fees.    19
2.5.1Fees and Costs Due on the Closing Date.    19
2.5.2Reserved.    19
2.5.3Seasoning Fee.    19
2.5.4Reserved    19
2.5.5Addition Fee.    19
2.5.6Expansion Fee.    20
2.5.7Extension Fee.    20
2.6Borrower’s Right to Terminate the Agreement.    20


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




3.COLLATERAL POOL, ADDITION AND RELEASE, VALUATIONS AND MATERIAL ADVERSE
CHANGE.    20
3.1Addition of a Collateral Pool Property.    20
3.1.1Procedure for Proposing a Mortgaged Property Addition to the Collateral
Pool.    20
3.1.2Approval of the Addition of the Mortgaged Property to the Collateral
Pool.    21
3.2Release of a Collateral Pool Property.    23
3.3Release of Collateral Pool Property Followed by a Securitized Loan.    23
3.3.1Securitized Loan.    23
3.3.2Procedure for Making a Securitized Loan.    23
3.4Valuations.    24
3.4.1Timing and Procedure of Valuation.    24
3.4.2Valuations that Disclose a Decrease in Market Value and/or Net Operating
Income.    25
3.4.3Valuations that Disclose an Increase in Market Value and/or Net Operating
Income.    25
3.5Material Adverse Change to Borrower, Guarantor or the Collateral Pool
Property.    25
4.INTEREST, COSTS AND CHARGES    26
4.1Interest Rate.    26
4.2Interest Rate Determinations.    26
4.2.1Prime Rate and Base Rate Determination.    26
4.2.2Prime Rate, Base Rate and Margin Quotations.    27
4.2.3Net Spread.    27
4.3Interest Periods.    27
4.3.1Interest Period to End on a Business Day.    28
4.3.2No Interest Periods Beyond the Expiration Date.    28
4.3.3Renewals.    28
4.3.4Interest After Default.    28
4.3.5Late Charge.    29
4.3.6Non-Compliance With Sublimits.    29
4.4Illegality; Increased Costs.    30
4.4.1Illegality; Increased Costs.    30
4.4.2Lender’s Rights.    30
5.PAYMENTS    30
5.1Repayment of Sponsor Borrower Loan.    30


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.2Payments.    30
5.3Payment Dates.    31
5.4Prepayments.    31
5.4.1Voluntary Prepayments.    31
5.4.2Sublimit Violations (Mandatory Prepayment, Collateral Addition or Supplying
Letter of Credit).    32
5.5Reserved.    33
5.6Reserved.    33
5.7Payment of Additional Compensation in Certain Circumstances.    33
5.7.1Increased Costs Resulting from Taxes, Etc.    33
5.7.2Termination.    34
5.8Indemnity.    34
6.CONDITIONS OF LENDING    34
6.1.1Delivery of Loan Documents.    35
6.1.2Validity of Representations.    35
6.1.3Valid Security Instrument.    35
6.1.4No Default.    35
6.1.5Officer’s Certificate.    35
6.1.6Opinion of Counsel.    36
6.1.7Legal Details.    36
6.1.8Payment of Fees.    36
6.1.9Other Conditions.    36
7.REPRESENTATIONS AND WARRANTIES    36
7.1Representations and Warranties.    36
7.1.1Authority.    36
7.1.2Binding Obligations.    37
7.1.3Formation and Organizational Documents.    37
7.1.4No Violation.    37
7.1.5Reserved.    37
7.1.6Financial Condition.    37
7.1.7No Material Adverse Change.    37
7.1.8Accuracy.    37
7.1.9Reserved.    38
7.1.10Enforceability.    38
7.1.11Reserved.    38
7.1.12Solvency.    38
7.1.13No Pending Proceedings or Judgments.    38
7.1.14Authorized Officer/Authorized Representative.    38


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




7.1.15Other Loan Documents.    38
7.2Reaffirmation and Survival of Representations and Warranties.    39
8.COVENANTS    39
8.1Organization and Dissolution.    39
8.2Affiliate Transactions.    39
8.3Assignment.    39
8.4Further Assurances.    40
8.5Proceedings and Judgments.    40
8.6Compliance with Lender Requirements.    40
8.7Correction of Defects.    40
8.8Notice of Material Adverse Change.    41
8.9Annual Evaluation.    41
8.10Compliance with Guaranty.    42
9.DEFAULT    42
9.1Events of Default.    42
9.1.1Payments Under Loan Documents.    42
9.1.2Breach of Representation or Warranty.    42
9.1.3Breach of Covenant.    42
9.1.4Event of Default under the Other Loan Documents.    43
9.1.5Final Judgments or Orders.    43
9.1.6Notice of Lien or Assessment.    43
9.1.7Insolvency.    43
9.1.8Cessation of Business.    43
9.1.9Lien Priority.    43
9.1.10Bankruptcy and Other Proceedings.    44
9.1.11Material Adverse Change.    44
9.1.12Affiliate Borrower Material Adverse Change.    44
9.1.13Property DSCR /Property LTV Ratio.    44
9.1.14Guarantor Default.    44
9.1.15Affiliate Borrower Seasoning Fees.    44
9.2Consequences of Event of Default.    44
9.2.1Acceleration of Sponsor Borrower Loan.    44
9.2.2Remedies Cumulative.    44
9.2.3Notice of Sale.    45
10.MISCELLANEOUS    45
10.1Reserved.    45
10.2Successors and Assigns.    45


iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




10.3Modifications, Amendments or Waivers.    45
10.4Forbearance.    45
10.5Remedies Cumulative.    46
10.6Reimbursement and Indemnification of Lender and Servicer by Borrower;
Taxes.    46
10.7Holidays.    47
10.8Notices.    47
10.9Severability.    48
10.10Governing Law; Consent to Jurisdiction and Venue.    49
10.11Prior Understanding.    49
10.12Duration; Survival.    49
10.13Exceptions.    50
10.14Servicing.    50
10.15Permanent Financing.    50
10.16Authority to File Notices.    50
10.17WAIVER OF TRIAL BY JURY.    50
10.18Advertising.    51
10.19Confidentiality.    51
10.20Time of Essence.    51
10.21Counterparts.    51
10.22NOTICE OF FINAL AGREEMENT.    52




v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (“Agreement”) is dated as of February 28, 2017 and is made
by and among [______________________] having an address of 3284 Northside
Parkway, Suite 150, Atlanta, Georgia 30327 (“Borrower”) PREFERRED APARTMENT
COMMUNITIES INC., having an address of 3284 Northside Parkway, Suite 150,
Atlanta, Georgia 30327 (“Sponsor”) and FEDERAL HOME LOAN MORTGAGE CORPORATION
having an address of c/o KeyBank Real Estate Capital-Servicing Department, 11501
Outlook Street, Suite 300, Overland Park, Kansas 66211, Mail Code KS-01-11-0501
(together, with its successors and/or assigns, “Lender”).
RECITALS
WHEREAS, Lender is willing to provide a revolving credit facility (“Facility”)
in the aggregate amount up to, but not exceeding $200,000,000, subject to
increase to an amount up to, but not exceeding, $300,000,000 as provided herein
(the “Sponsor Borrower Loan”);
WHEREAS, pursuant to the Sponsor Borrower Loan, Lender will make advances to
Affiliates (as hereinafter defined) of Sponsor, as approved by Lender who will
(i) be responsible for the satisfaction of the Indebtedness (as hereinafter
defined) and (ii) grant Lender a security interest in certain real property and
other assets owned by the Affiliate of Sponsor as security for such Affiliate’s
repayment of the Indebtedness; and
WHEREAS, Borrower is an Affiliate of Sponsor, and has offered to grant Lender a
security interest in certain real property and other assets owned by Borrower as
security for the Indebtedness, as more fully set forth herein; and
WHEREAS, Lender is willing to advance a portion of the Sponsor Borrower Loan to
Borrower provided that Borrower is responsible for the payment of the
Indebtedness which shall be secured by an interest in such real property and
other assets owned by Borrower.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:


Credit Agreement

--------------------------------------------------------------------------------






1.DEFINITIONS.

1.1    Definitions.
The following capitalized terms shall have the meanings set forth below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections. To the extent not otherwise defined herein,
capitalized terms shall have the meanings as set forth in the Loan Agreement or
the Revolving Credit Note, as applicable.
“Accrued Interest” shall have the meaning as set forth in Section 5.4.1.1.
“Addition Fee” shall have the meaning as set forth in Section 2.5.5.
“Additional Property” shall have the meaning as set forth in Section 3.1.1.
“Advance Request” shall have the meaning as set forth in Section 2.1.2.
“Affiliate Borrower” shall mean individually or collectively, any Affiliate of
Sponsor whom Lender is willing to provide one or more advances which shall not
exceed in the aggregate the Sponsor Borrower Loan.
“Affiliate Borrower Advance” shall mean a Borrowing Advance Tranche and any
increase thereto made to an Affiliate Borrower where the aggregate amount of all
Borrower Advances and Affiliate Borrower Advances shall not exceed the Sponsor
Borrower Loan.
“Affiliate Borrower Advance Request” shall mean an Advance Request made by an
Affiliate Borrower.
“Affiliate Borrower Credit Agreement” shall mean any credit agreement or any
other financing agreement between an Affiliate Borrower and lender relating to
the Affiliate Borrower Advance.
“Affiliate Borrower Collateral Pool Property” shall mean the Collateral Pool
Property as defined in an Affiliate Borrower Credit Agreement.
“Affiliate Borrower Default” shall mean any default or event of default by an
Affiliate Borrower pursuant to any Affiliate Borrower Credit Agreement.
“Affiliate Borrower Loan Documents” shall mean the Loan Documents as defined in
the Affiliate Borrower Credit Agreement.
Affiliate Borrower Material Adverse Change” shall mean any set of circumstances
or events which: (i) has a material adverse effect upon, or could reasonably be
expected to have a


Credit Agreement        Page 2

--------------------------------------------------------------------------------





material adverse effect upon, the validity or enforceability of the Affiliate
Borrower Credit Agreement or any of the other Affiliate Borrower Loan Documents;
(ii) has a material adverse effect upon, or could reasonably be expected to have
a material adverse effect upon, the business, properties, assets, financial
condition or results of operations of the Affiliate Borrower, or the Guarantor;
(iii) materially impairs, or could reasonably be expected to materially impair,
the ability of (x) the Affiliate Borrower to pay and perform the Obligations as
defined in the Affiliate Borrower Credit Agreement, or (y) the Guarantor to pay
and perform its obligations under the Guaranty; (iv) materially impairs, or
could reasonably be expected to materially impair, the ability of the Affiliate
Borrower, to duly and punctually pay the Indebtedness as defined in the
Affiliate Borrower Credit Agreement; or (v) materially impairs, or could
reasonably be expected to materially impair, the ability of the Lender to
enforce its remedies against an Affiliate Borrower or Guarantor as authorized by
the terms of the Affiliate Borrower Credit Agreement and the other Affiliate
Borrower Loan Documents or pursuant to applicable Law.
“Affiliate Borrower Material Adverse Change Damages” shall mean any and all
claims, losses, obligations disbursements, damages, expenses, fees and costs
(including without limitation Attorneys’ Fees and Costs) incurred by Lender
arising out of or relating to an Affiliate Borrower Material Adverse Change
which is not corrected pursuant to the terms and provisions of any Affiliate
Borrower Credit Agreement.
“Affiliate Borrower Seasoning Fees” shall mean any Seasoning Fees owed by an
Affiliate Borrower pursuant to an Affiliate Borrower Credit Agreement.
“Affiliate Borrower Reserves and Escrows” shall mean any and all reserves and/or
escrows to be collected by Lender pursuant to the Affiliate Borrower Loan
Documents.
“Agreement” shall mean this Credit Agreement, as the same may be amended,
modified, increased or supplemented from time to time, including all exhibits
and schedules attached hereto.
“Allocated Advance Amount” shall mean for the Collateral Pool Property the
maximum debt amount determined by Freddie Mac taking into account the Sublimits.
For purposes of determining the Addition Fee, the Allocated Advance Amount shall
be calculated based on the Mortgaged Property’s “as is” Net Operating Income and
Valuation at the time of the Mortgaged Property’s addition to the Collateral
Pool. For purposes of determining the Seasoning Fee, the Allocated Advance
Amount shall be calculated based on the Collateral Pool Property’s “as is” Net
Operating Income and Valuation on or about the most recent anniversary of the
Closing Date.
“Anniversary Date” shall have the meaning as set forth in Section 3.4.1.


Credit Agreement        Page 3

--------------------------------------------------------------------------------





“Authorized Officer” shall mean those individuals, designated by written Notice
to Lender from Borrower and Sponsor, authorized to execute Notices, reports and
other documents on behalf of Borrower or Sponsor required hereunder; provided,
further, that the individuals so designated as the Authorized Officers of
Borrower and Sponsor shall be the sole representatives of Borrower and Sponsor
for the purpose of giving or receiving any Notices permitted or required by this
Agreement. Borrower or Sponsor may amend such list of individuals from time to
time by giving written Notice of such amendment to Lender.
“Base Rate” shall mean the LIBOR Index Rate (truncated to the 5th decimal place,
if necessary) plus the applicable Margin. Interest accruing at the Base Rate
shall be calculated monthly in the manner provided in this Agreement based on
the aggregate principal balance of the Base Rate Borrowing Advance Tranche
outstanding during the applicable Month, and such interest shall be paid in
arrears, as provided herein. The LIBOR Index Rate plus the applicable Margin
with respect to the Base Rate Borrowing Advance Tranche shall remain fixed
throughout the applicable Interest Period and shall then be recalculated as of
each renewal of the Base Rate Borrowing Advance Tranche in accordance with
Section 4.3.3. The Margin with respect to the Base Rate Borrowing Advance
Tranche shall be determined and redetermined from time to time in accordance
with Section 4.3.3.
“Base Rate Borrowing Advance Tranche” shall mean the Borrowing Advance Tranche
which accrues interest at the Base Rate.
“Borrower” shall mean the entity defined as “Borrower” in the Recitals.
“Borrower Advance” shall mean a Borrowing Advance Tranche made to Borrower and
any increases thereto.
“Borrower’s Knowledge” shall mean the best of Borrower’s knowledge after due
inquiry and investigation of: (i) any officer or employee of Borrower, (ii) any
officer of Guarantor, (iii) any officer of any holder of the membership or other
equity interest in Borrower, and/or (iv) any officer of any Affiliate that
manages or operates any Collateral Pool Property.
“Borrowing Advance Tranche” shall mean the advance at the (i) Base Rate
hereunder having a particular Interest Period and (ii) the advance at the Prime
Rate. In no event may the aggregate number of the Affiliate Borrowing Advances
and Borrower Advances relating to the Sponsor Borrower Loan exceed 10 Borrowing
Advance Tranches.
“Borrowing Date” shall mean, with respect to the Borrowing Advance Tranche, the
date of borrowing or renewal, as the case may be, which shall be a Business Day
or, in the case of a renewal which would otherwise fall on a day other than a
Business Day, the first Business Day thereafter.


Credit Agreement        Page 4

--------------------------------------------------------------------------------





“Closing Date” shall mean the first date on which both of the following
requirements are met: (i) this Agreement has been fully executed, and (ii) the
first Borrower Advance is made by Lender pursuant to this Agreement.
“Collateral” shall mean the Collateral Pool Property, and the UCC Collateral of
the Borrower on which first priority liens and security interests have been
granted for the benefit of Lender to secure the Indebtedness and all other
obligations of Borrower under the Loan Documents.
“Collateral Pool” shall mean each and every Collateral Pool Property which
secures the Sponsor Borrower Loan.
“Collateral Pool Property” shall mean a Multifamily Mortgaged Property or
Student Housing Mortgaged Property as set forth in Schedule 1.1(A).
“Collateral Pool Property Documents” shall mean the Lender’s then current
versions of the Loan Agreement, Security Instrument, Cash Management Agreement,
Clearing Account Agreement, guaranties, indemnities, O&M Programs, and any other
documents now or in the future executed or authorized by Borrower, any Guarantor
or any other person or entity in connection with the Borrower Advance or the
Collateral, as each document may be amended, modified or supplemented from time
to time. The Collateral Pool Property Documents shall include, but not be
limited to, those documents set forth in Schedule 1.1(B).
“Commitment Fee” shall have the meaning as set forth in Section 2.5.1.
“Contraction Option Date” shall mean each date the Sponsor Borrower Loan is
decreased pursuant to Section 2.4.1 or Section 2.4.2.
“Event of Default” shall mean any of the events described in Section 9.1 or
otherwise referred to herein as an “Event of Default”.
“Expansion Amount” shall have the meaning as set forth in Section 2.4.3.
“Expansion Fee” shall have the meaning as set forth in Section 2.5.6.
“Expansion Option Date” shall mean each date that the Sponsor Borrower Loan is
increased pursuant to Section 2.4.3
“Expiration Date” shall mean the earlier to occur of (i) the Maturity Date, or
(ii) the date specified by Borrower as the expiration date under Section 2.6.
“Extension Fee” shall have the meaning as set forth in Section 2.5.7.


Credit Agreement        Page 5

--------------------------------------------------------------------------------





“Facility” shall have the meaning set forth in the Recitals of this Agreement.
“First Extended Maturity Date” shall mean March 1, 2023.
“First Option to Extend” shall have the meaning as set forth in Section 2.3.1.
“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation.
“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, applied on a consistent basis both as to classification of items
and amounts.
“Guarantor” shall mean individually and collectively (i) PAC Carveout, LLC, a
Delaware limited liability company; (ii) Preferred Campus Communities, LLC, a
Maryland limited liability company; (iii) Main Street Apartment Homes, LLC, a
Maryland limited liability company; and (iv) any entity or individual who
becomes a Guarantor pursuant to the terms of this Agreement or the other Loan
Documents.
“Guaranty” shall mean that certain Guaranty together with all amendments,
modifications, supplements or replacements thereto.
“Guide” shall have the meaning as set forth in Section 8.9.
“Increased Cost Amount” shall have the meaning set forth in Section 5.6.1.
“Indebtedness” shall mean at any time and from time to time the (i) principal
amount of the Revolving Credit Note then outstanding, (ii) any interest owed
pursuant to the Revolving Credit Note, (iii) any unpaid Affiliate Borrower
Seasoning Fees, (iv) any Affiliate Borrower Material Adverse Change Damages, (v)
any uncollected Affiliate Borrower Reserves and Escrows and (vi) any other fees,
costs or amounts due under the Revolving Credit Note, this Agreement, or any
other Loan Document.
“Initial Market Value” shall mean the Market Value of any Multifamily Mortgaged
Property or Student Housing Mortgaged Property as determined by Lender based on
Lender’s then current underwriting policies as of the date the same is included
in the Collateral Pool pursuant to the provisions hereof. The Initial Market
Value of the Collateral Pool Property is shown at Schedule 1.1(A). Provided
however, if the Multifamily Mortgaged Property or Student Housing Mortgaged
Property is acquired or developed within 12 months prior to the date such
Multifamily Mortgaged Property or Student Housing Mortgaged Property becomes a
Collateral Pool Property, the Initial Market Value shall not exceed the lesser
of (i) appraised value or (ii) the sum of (a) the purchase price paid by
Borrower for the Multifamily Mortgaged Property or Student Housing Mortgaged
Property, (b) the capital expenditures paid by Borrower for the Multifamily
Mortgaged Property or Student Housing Mortgaged Property during such 12 month


Credit Agreement        Page 6

--------------------------------------------------------------------------------





period, (c) the acquisition costs (not to exceed 3% of the purchase price paid
by Borrower in connection with the purchase of the Multifamily Mortgaged
Property or Student Housing Mortgaged Property) and (d) any escrows held by or
on behalf of Lender on account of capital expenditures as determined by Lender
(i.e. replacement reserves or repair escrows) for the Multifamily Mortgaged
Property or Student Housing Mortgaged Property; provided, further, that Lender
may agree, in its sole discretion, to a Borrower’s written request to limit
Lender’s recovery from a Collateral Pool Property to a certain dollar amount due
to recording tax considerations in a particular Property Jurisdiction (which
limitation shall be memorialized in the applicable Security Instrument), in
which event the Market Value for the Collateral Pool Property shall never exceed
such limited recovery amount as set forth on Schedule 1.1(A).
“Interest Period” shall have the meaning as set forth in Section 4.3.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.
“Lender” shall mean at any time and from time to time, the entity that is the
holder of the Revolving Credit Note, provided, that Lender may in its sole
discretion designate Servicer to perform some or all of Lender’s obligations
under this Agreement, the Revolving Credit Note and the other Loan Documents.
“LIBOR” shall have the meaning as set forth in the Revolving Credit Note.
“LIBOR Index” shall have the meaning as set forth in the Revolving Credit Note.
“LIBOR Index Page” shall have the meaning as set forth in the Revolving Credit
Note.
“LIBOR Index Rate” shall have the meaning as set forth in the Revolving Credit
Note.
“Liquidity” shall have the meaning as set forth in the Guaranty.
“Loan Agreement” shall mean each Multifamily Loan and Security Agreement
executed by a Borrower, as same may be amended, modified, increased or
supplemented from time to time, including all riders, exhibits and schedules
attached thereto.
“Loan Documents” shall mean individually and collectively this Agreement, the
Revolving Credit Note, the Guaranty, the Collateral Pool Property Documents and
any other instruments, certificates or documents delivered or contemplated to be
delivered hereunder or thereunder or in connection herewith or therewith, as the
same may be supplemented or amended from time to time in accordance herewith or
therewith.


Credit Agreement        Page 7

--------------------------------------------------------------------------------





“LOC Amount” shall have the meaning as set forth in Section 5.4.2.1.
“Margin” shall mean with respect to a Borrowing Advance Tranche, the sum of the
Net Spread and the Servicing Spread.
“Market Value” shall mean as to the Collateral Pool Property, the Initial Market
Value of such property, in each case as such value may be subsequently increased
or decreased in accordance with the terms and conditions of this Agreement.
“Material Adverse Change” shall mean any set of circumstances or events which:
(i) has a material adverse effect upon, or could reasonably be expected to have
a material adverse effect upon, the validity or enforceability of this Agreement
or any of the other Loan Documents; (ii) has a material adverse effect upon, or
could reasonably be expected to have a material adverse effect upon, the
business, properties, assets, financial condition or results of operations of
the Borrower, or the Guarantor; (iii) materially impairs, or could reasonably be
expected to materially impair, the ability of (x) the Borrower to pay and
perform the Obligations, or (y) the Guarantor to pay and perform its obligations
under the Guaranty; (iv) materially impairs, or could reasonably be expected to
materially impair, the ability of the Borrower, to duly and punctually pay the
Indebtedness; or (v) materially impairs, or could reasonably be expected to
materially impair, the ability of the Lender to enforce its remedies against a
Borrower or Guarantor as authorized by the terms of this Agreement and the other
Loan Documents or pursuant to applicable Law.
“Maturity Date” shall mean the earlier of (i) the Scheduled Maturity Date, as
the same may be extended to the First Extended Maturity Date and the Second
Extended Maturity Date, as applicable or (ii) the date on which the unpaid
principal balance of the Sponsor Borrower Loan becomes due and payable by
acceleration or otherwise pursuant to this Agreement or any Loan Document or the
exercise by Lender of any right or remedy under this Agreement or any Loan
Document.
“Maximum Facility Available” shall mean, at the time of determination, the
maximum amount which Borrower and any Affiliate Borrower may be advanced under
this Agreement or an Affiliate Borrower Credit Agreement without violating the
Sublimits set forth in Section 2.1.4.
“Maximum Property LTV Ratio” shall mean 70%.
“Minimum Requested Expansion Amount” shall have the meaning as set forth in
Section 2.4.3.
“Minimum Net Worth” shall have the meaning as set forth in the Guaranty.


Credit Agreement        Page 8

--------------------------------------------------------------------------------





“Month” shall mean the appropriate calendar month.
“Monthly Payment Statement” shall have the meaning as set forth in Section 5.3.
“Mortgaged Property” shall have the meaning as set forth in the Loan Agreement.
The Mortgaged Property shall be investment grade, fully constructed and shall
have received all final certificates of occupancy.
“Multifamily Mortgaged Property” shall mean a Mortgaged Property consisting of
conventional multifamily real property owned by Borrower.
“Net Operating Income” shall mean an annualized dollar amount, as determined by
Lender in its sole discretion in accordance with Lender’s then applicable
underwriting standards, which is equal to all income from the operations of the
Collateral Pool Property that is available for repayment of debt and return of
equity after deducting for economic vacancy and all expenses (including an
allowance for a property management fee) (exclusive of debt service on account
of the portion of the Sponsor Borrower Loan owed by Borrower). Net Operating
Income shall be calculated by Lender for the Collateral Pool Property as of the
Closing Date and thereafter on or about the date of each Valuation performed in
accordance with Section 3.4, in accordance with Lender’s then current
methodology, consistently applied, excluding from such calculation expenses from
depreciation, amortization, interest expenses, non-recurring items and capital
expenses, but including in such calculation an assumed capital expense reserve
in an amount consistent with Lender’s then current requirements for such capital
reserves.
“Net Spread” shall have the meaning as set forth in Section 4.2.3 with respect
to a Borrowing Advance Tranche hereunder.
“Notice” shall mean a written notice sent to the applicable parties under, and
in the form and manner prescribed by Section 10.8.
“O&M Programs” shall mean a written program of operations and maintenance for
the Mortgaged Property approved in writing by Lender.
“Obligation” shall mean the Indebtedness, and any other obligation or liability
of Borrower to Lender, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due, under or in connection with this Agreement, the Revolving Credit
Note, or any other Loan Document.
“Official Body” shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, bureau,
commission, department or instrumentality


Credit Agreement        Page 9

--------------------------------------------------------------------------------





of either, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.
“Outstanding Borrowing Advance Tranches” shall mean the sum of the Borrower
Advance Tranche and all Affiliate Borrower Advance Tranches outstanding at any
one time relating to the Sponsor Borrower Loan.
“Payment Date” shall have the meaning as set forth in Section 5.3.
“Permitted Exceptions” shall mean (i) those title exceptions approved by Lender
on Lender’s title insurance policy and (ii) a Transfer as permitted by a Loan
Agreement.
“Potential Affiliate Borrower Default” shall mean any event or condition which,
with the passage of time, the giving of notice or a determination by Lender or
any condition of the foregoing would constitute an Affiliate Borrower Default.
“Potential Default” shall mean any event or condition which, with the passage of
time, the giving of notice, or a determination by Lender, or any combination of
the foregoing, would constitute an Event of Default.
“Prime Rate” shall mean the rate of interest per annum established on the first
day of each Month during the term hereof and published in The Wall Street
Journal as the prime rate, or any comparable publication reasonably selected by
Lender in the event The Wall Street Journal no longer publishes the prime rate,
plus the applicable Margin.
“Prime Rate Borrowing Advance Tranche” shall mean the advance hereunder which
accrues interest at the Prime Rate. Notwithstanding anything to the contrary
contained herein, no Prime Rate Borrowing Advance Tranche will be permitted
hereunder except as may be required pursuant to Sections 4.3.2 or 4.4.2.
“Proceeding” shall have the meaning as set forth in Section 8.5.
“Property DSCR” shall mean, at the time of Lender’s determination, the then
prevailing computation of the aggregate Net Operating Income of the Collateral
Pool Property divided by the then prevailing computation of Property Stressed
Debt Service.
“Property LTV Ratio” shall mean the product, expressed as a percentage,
determined by dividing the Borrowing Advance Tranches by the then current Market
Value of the Collateral Pool Property.
“Property Stressed Debt Service” shall mean, for the purposes of this Agreement,
the sum of (i) the interest due on the Revolving Credit Note (including any
default interest) (subject


Credit Agreement        Page 10

--------------------------------------------------------------------------------





to a floor of 1.25% for the LIBOR Index Rate or any other index then being used
by Lender to determine the interest rate of the Revolving Credit Note pursuant
to this Agreement) and (ii) an amount equal to 0.010 of the then outstanding
principal amount of such Revolving Credit Note, but exclusive of any voluntary
or mandatory principal prepayments allowed or required hereunder. Property
Stressed Debt Service shall be annualized at the time of Lender’s determination
and calculated as set forth herein, notwithstanding the duration of any Interest
Period.
“Proposed Affiliate Borrower” shall mean a Single Asset Entity or Single Purpose
Entity that is an Affiliate of Sponsor to whom Sponsor is requesting that Lender
make an Affiliate Borrower Advance.
“Reaffirmation Date” shall have the meaning as set forth in Section 7.2.
“Renewal Date” shall have the meaning as set forth in Section 4.3.3.
“Renewal Request” shall have the meaning as set forth in Section 4.3.3.
“Required Financial Statements” shall have the meaning set forth in Section 8.9.
“Revolving Credit Note” shall mean the Multifamily Note (Floating Rate) of
Borrower, in the face amount of $300,000,000 together with all amendments,
modifications, increases, extensions, renewals, replacements, or supplements.
“Scheduled Maturity Date” shall mean March 1, 2022.
“Seasoning Fee” shall mean the Seasoning Spread times the Collateral Pool
Property’s Allocated Advance Amount.
“Seasoning Period” shall have the meaning set forth in the definition of
“Seasoning Spread.” In no event will the Seasoning Period extend beyond the
Expiration Date.
“Seasoning Spread” shall mean the following, as applicable:


Credit Agreement        Page 11

--------------------------------------------------------------------------------





Seasoning Spread (Basis Points)
Seasoning Period
0.0050
The second anniversary of the date the applicable Collateral Pool Property was
added to the Collateral Pool until, but not including, the fourth anniversary
date (the “First Seasoning Period”).
0.0075
The third anniversary of the date the applicable Collateral Pool Property was
added to the Collateral Pool until, but not including, the fifth anniversary
date (the “Second Seasoning Period”).
0.0100
The fourth anniversary of the date the applicable Collateral Pool Property was
added to the Collateral Pool until, but not including, the sixth anniversary
date (the “Third Seasoning Period”).
0.0125
The fifth anniversary of the date the applicable Mortgaged Property was added to
the Collateral Pool until, but not including, the seventh anniversary date (the
“Fourth Seasoning Period”).



“Second Extended Maturity Date” shall mean March 1, 2024.
“Second Option to Extend” shall have the meaning as set forth in Section 2.3.2.
“Securitized Loan” shall have the meaning as set forth in Section 3.3.1.
“Securitized Loan Collateral” shall have the meaning as set forth in Section
3.3.1.
“Securitized Product” shall mean Freddie Mac’s then current product for
financing a performing loan that is intended to be securitized in a
securitization where the most subordinate debt component of such securitization
is sold to a party unrelated to Freddie Mac.
“Seismic Report Fee” shall mean a non-refundable fee equal to Lender’s and
Servicer’s reasonable out-of-pocket costs and expenses incurred in obtaining a
seismic report with respect to any real property for which Lender, in its
discretion, deems such report necessary.
“Servicer” shall mean KeyBank National Association, a national banking
association, Freddie Mac or any subsequent independent contractor appointed by
Lender, at Lender’s sole cost and expense, to administer the Sponsor Borrower
Loan and the Loan Documents or


Credit Agreement        Page 12

--------------------------------------------------------------------------------





otherwise perform certain functions in connection therewith under the terms of a
Servicing Agreement and/or Guide.
“Servicing Agreement” shall mean the Guide as modified by any agreement between
Lender and an independent contractor pursuant to which Lender appoints said
independent contractor as Servicer under this Agreement, the Revolving Credit
Note and the other Loan Documents.
“Servicing Spread” shall mean 0.0005 times the outstanding Borrowing Advance
Tranches.
“Sponsor” shall mean the entity defined as “Sponsor” in the Recitals.
“Sponsor Borrower Loan” shall mean $200,000,000 as of the Closing Date, subject
to increase as provided in Section 2.4.3 hereof and contraction as provided in
Sections 2.4.1 and 2.4.2 hereof.
“Sponsor’s Knowledge” shall mean the best of Sponsor’s knowledge after due
inquiry and investigation of any officer of Sponsor.
“Student Housing Mortgaged Property” means a Mortgaged Property consisting of
student housing real property as determined by Lender and owned by Borrower.
“Sublimits” shall have the meaning as set forth in Section 2.1.4.
“Underwriting Materials” shall mean all materials required by Lender pursuant to
Lender’s then current loan underwriting requirements including, without
limitation, a current appraisal acceptable to Lender for the Mortgaged Property
to be added to the Collateral Pool.
“Valuation” shall have the meaning as set forth in Section 3.4.1.
“Valuation Letter” shall have the meaning as set forth in Section 3.4.1.

1.2    Construction.
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents.

1.2.1    Number; Inclusion.
References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”, and
“including” has the meaning represented by the phrase “including without
limitation”.

1.2.2    Determination.
References to “determination” of or by Lender shall be deemed to include
good-faith estimates by Lender (in the case of quantitative determinations) and
good-faith beliefs by Lender (in the case of qualitative determinations) and
such determinations shall be conclusive absent manifest error.
1.2.3    Lender’s Discretion and Consent; References to Lender’s Requirements.
Whenever Lender is granted the right herein to act in its sole discretion or to
grant or withhold consent, such right shall be exercised in good faith, and
whenever a reference is made to “Lender’s then current requirements”, “Lender’s
then current programs” or the like, such reference shall be deemed to mean such
requirements, programs and the like as are then standard in the secondary
multifamily mortgage industry, as such standards are generally reflected in the
then current version of the Guide.
1.2.4    Documents Taken as a Whole.
The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document.

1.2.5    Headings.
The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents preceding this Agreement or such other Loan
Document are for reference purposes only and shall not control or affect the
construction of this Agreement or such other Loan Documents or the
interpretation thereof in any respect.

1.2.6    Implied References to this Agreement.
Article, section, subsection, clause, exhibit and schedule references are to
this Agreement unless otherwise specified, and exhibits and schedules attached
hereto are incorporated herein by this reference.

1.2.7    Persons.
Reference to any Person includes such Person’s successors and assigns (but only
if such successors and assigns are permitted by this Agreement or such other
Loan Document, as the case may be), and reference to a Person in a particular
capacity excludes such Person in any other capacity.

1.2.8    From, To and Through.
Relative to the determination of any period of time, “from” means “from and
including”, “to” means “to but excluding”, and “through” means “through and
including”.

1.2.9    Conflicts with Other Loan Documents.
In the event of any conflict between the terms and provisions of this Agreement
and any other Loan Document, the terms and provisions of this Agreement shall
prevail.

1.3    Accounting Principles.
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate) or, at the request of Borrower and consented to by Lender, cash
accounting principles recognized and consistently applied at that time by the
accounting industry.

2.    REVOLVING LOAN FACILITY.

2.1    Revolving Loan.

2.1.1    Revolving Loan.
Subject to the terms of this Agreement from time to time prior to the Maturity
Date, Lender shall make revolving advances to Borrower provided that after
giving effect to any potential advance, the Outstanding Borrowing Advance
Tranches outstanding at any one time shall not exceed the amount which would be
permitted to be outstanding under the Sublimits. All advances pursuant to this
Agreement and the Revolving Credit Note constitute a single indebtedness, and
all of the Collateral is security for the Obligations. Notwithstanding anything
herein to the contrary, in no event shall the Outstanding Borrowing Advance
Tranches relating to Student Housing Mortgaged Properties exceed 50% of
$200,000,000.

2.1.2    Advance Requests and Funding.
Subject to the terms and conditions set forth herein, Borrower may from time to
time request a Base Rate Borrowing Advance Tranche by delivering Notice to
Servicer in the form attached hereto as Schedule 2.1.2 (“Advance Request”). The
proposed Advance Request, which shall not be less than $10,000,000 provided,
however, that the amount of the proposed Base Rate Borrowing Advance Tranche may
be in an amount not less than $1,000,000 if at the time of the Advance Request
the difference between the Maximum Facility Available and the Outstanding
Borrowing Advance Tranches is less than $10,000,000. Notwithstanding anything to
the contrary contained herein, (i) no Prime Rate Borrowing Tranche will be
permitted hereunder except as may be required pursuant to Sections 4.3.2 or 4.4,
and (ii) in no event will Borrower be entitled to more than 1 Borrower Advance.
Subject to the terms and conditions set forth herein, Borrower may from time to
time request an increase to an existing Base Rate Borrowing Advance Tranche by
delivering to Servicer an Advance Request. Any request of an increase to an
existing Base Rate Borrowing Advance Tranche shall be in an amount not less than
$1,000,000.
Provided all conditions set forth in this Agreement and the other Loan Documents
are satisfied, the Lender shall fund the amount requested in the Advance Request
to Borrower on the Borrowing Date relating to a Base Rate Borrowing Advance
Tranche. The Borrowing Date relating to a Base Rate Borrowing Advance Tranche,
shall be the Business Day set forth in the Advance Request, provided that Lender
received Notice from Servicer not less than 30 days prior to the proposed
Borrowing Date. Lender shall fund the amounts requested in any Advance Request
relating to a Base Rate Borrowing Advance Tranche by 3:00 p.m. Eastern Time on
the Borrowing Date. While an Event of Default, Potential Event of Default,
Affiliate Borrower Default or Material Adverse Change exists, Lender may refuse
to make any further Base Rate Borrowing Advance Tranches available to Borrower.

2.1.3    Recalculations.
2.1.3.1    Property DSCR (and the components thereof) and Property LTV Ratio
shall each be recalculated (i) as of each Advance Request, (ii) as of each
Affiliate Borrower Advance Request; (iii) as of each Borrower Advance Renewal
Request, or deemed renewal under Section 4.3.3, (iv) as of each Affiliate
Borrower Advance Renewal for the Sponsor Borrower Loan under Section 4.3.3 of
the Affiliate Borrower Credit Agreement, (v) on or about the date of each
Valuation performed in accordance with Section 3.4.1, (vi) as of each addition
to or release from the Collateral Pool, (vii) as of each repayment of any
principal portion of the Borrower Advance, (vii) as of the exercise of the First
Extension Option (if applicable), or the Second Extension Option (if
applicable), (ix) as of the Expansion Option Date, and (x) upon the occurrence
of any Material Adverse Change. Each recalculation of Property Stressed Debt
Service and the Property LTV Ratio shall be based on Lender’s then current
underwriting policies, consistently applied.
2.1.3.2    Reserved.

2.1.4    Sublimits.
Notwithstanding anything to the contrary set forth herein, Borrower may borrow
hereunder only to the extent that after giving effect to such borrowing
(collectively, the “Sublimits”):
2.1.4.1    the Property LTV Ratio shall not exceed the Maximum Property LTV
Ratio;
2.1.4.2    the Property LTV Ratio as set forth in any Affiliate Borrower Credit
Agreement shall not exceed the Maximum Property LTV Ratio as set forth in any
Affiliate Borrower Credit Agreement;
2.1.4.3    the Property DSCR shall not be less than: (a) 1.55:1.00 for a
Multifamily Mortgaged Property or (b) 1.60:1.00 for a Student Housing Mortgaged
Property.
2.1.4.4    the Property DSCR set forth in any Affiliate Borrower Credit
Agreement shall not be less than as set forth in any Affiliate Borrower Credit
Agreement;
2.1.4.5    the aggregate number of all Outstanding Borrowing Advance Tranches
shall not exceed 10;
2.1.4.6    the aggregate amount of the Outstanding Borrowing Advance Tranches
shall not exceed the Sponsor Borrower Loan; and
2.1.4.7    No Affiliate Borrower Default or Potential Affiliate Borrower Default
relating to any payment owed pursuant to the Affiliate Borrower Loan Documents
has occurred and is continuing.
In the event either of the Sublimits set forth in Section 2.1.4.1 or Section
2.1.4.3 above are not satisfied at any time prior to the Expiration Date, Lender
shall provide Borrower with Notice in the form attached hereto as Schedule
2.1.4, and Borrower shall comply with the provisions of Section 5.4.2.

2.2    Term.
The term of the Sponsor Borrower Loan shall commence on the Closing Date and
shall terminate on the Expiration Date. The entire Indebtedness shall be due and
payable on the Expiration Date.

2.3    Option to Extend.

2.3.1    First Option to Extend.
The option to extend the Scheduled Maturity Date to the First Extended Maturity
Date (“First Option to Extend”) shall be approved by Lender in its sole
discretion. In order for the Lender to consider such extension, the Sponsor must
satisfy each of the following conditions precedent in Lender’s sole discretion:
(i)    Sponsor shall provide written Notice of its request to Lender to approve
the First Option to Extend at least 60 days, but no more than 90 days, prior to
the Scheduled Maturity Date, which Notice shall be supplemented by such
additional information as Lender may reasonably require to determine, in its
sole discretion, whether the conditions set forth in this Section 2.3.1 have
been satisfied;
(ii)    Sponsor shall pay prior to the Scheduled Maturity Date (a) the Extension
Fee to Lender together with the Notice delivered pursuant to clause (i) above
(provided, that if Sponsor elects to withdraw its Notice delivered pursuant to
clause (i) above prior to Lender’s approval of the First Option to Extend, then
Lender shall reimburse Sponsor for the Extension Fee) and (b) all of Lender’s
and Servicer’s reasonable costs and expenses (including, without limitation,
Attorneys’ Fees and Costs) incurred in connection with the requested extension;
(iii)    Sponsor shall provide to Lender all documents in connection with the
requested extension as Lender shall require, in its sole discretion;
(iv)    no Potential Default or Event of Default shall have occurred and then be
continuing under this Agreement, or any of the Loan Documents;
(v)    no Potential Affiliate Borrower Default or Affiliate Borrower Event of
Default shall have occurred and be continuing under Affiliate Borrower Credit
Agreement or any of the Affiliate Borrower Loan Documents.
(vi)    Borrower shall be in compliance with the Sublimits;
(vii)    Each Affiliate Borrower shall be in compliance with the Sublimits as
set forth in such Affiliate Borrower Credit Agreement; and
(viii)    The representations and warranties set forth in Section 7 shall be
true and correct as of the date of Sponsor’s Notice to Lender requesting the
extension and as of the effective date of the extension of the Scheduled
Maturity Date.
If, in its sole discretion, the Lender approves the First Option to Extend, then
the Net Spread applicable for any Borrowing Advance Tranche shall be
redetermined by Lender in its sole discretion in accordance with Section 4.2.3
hereof. Lender, Borrower and Sponsor shall evidence the First Extended Maturity
Date and applicable Net Spread pursuant to this Section 2.3.1 by executing a
confirmation substantially in the form attached hereto as Schedule 2.3.
If the Lender does not approve the First Option to Extend, the entire
Indebtedness shall be payable on the Scheduled Maturity Date.

2.3.2    Second Option to Extend.
The option to extend the First Extended Maturity Date to the Second Extended
Maturity Date (“Second Option to Extend”) shall be approved by Lender in its
sole discretion. In order for the Lender to consider such extension, the Sponsor
must satisfy each of the following conditions precedent in Lender’s sole
discretion:
(i)    Sponsor shall provide written Notice of its request to Lender to approve
the Second Option to Extend at least 60 days, but no more than 90 days, prior to
the First Extended Maturity Date, which Notice shall be supplemented by such
additional information as Lender may reasonably require to determine, in its
sole discretion, whether the conditions set forth in this Section 2.3.2 have
been satisfied;
(ii)    Sponsor shall pay (a) the Extension Fee to Lender together with the
Notice delivered pursuant to clause (i) above (provided, that if Sponsor elects
to withdraw its Notice delivered pursuant to clause (i) above prior to Lender’s
approval of the Second Option to Extend, then Lender shall reimburse Sponsor for
the Extension Fee) and (b) all of Lender’s and Servicer’s reasonable costs and
expenses (including, without limitation, Attorneys’ Fees and Costs) incurred in
connection with the requested extension prior to the First Extended Maturity
Date;
(iii)    Sponsor shall provide to Lender all documents in connection with the
requested extension as Lender shall require, in its sole discretion;
(iv)    no Potential Default or Event of Default shall have occurred and then be
continuing under this Agreement, or any of the Loan Documents;
(v)    no Potential Affiliate Borrower Default or Affiliate Borrower Default
shall have occurred and be continuing under any Affiliate Borrower Credit
Agreement or any of the Affiliate Borrower Loan Documents.
(vi)    Borrower shall be in compliance with the Sublimits;
(vii)    Each Affiliate Borrower shall be in compliance with the Sublimits as
set forth in such Affiliate Borrower Credit Agreement; and
(viii)    The representations and warranties set forth in Section 7 shall be
true and correct as of the date of Sponsor’s Notice to Lender requesting the
extension and as of the effective date of the extension of the First Extended
Maturity Date.
If, in its sole discretion, the Lender approves the Second Option to Extend,
then the Net Spread applicable for any Borrowing Advance Tranche shall be
redetermined by Lender in its sole discretion in accordance with Section 4.2.3
hereof. Lender, Borrower and Sponsor shall evidence the Second Extended Maturity
Date and applicable Net Spread pursuant to this Section 2.3.2 by executing a
confirmation substantially in the form attached hereto as Schedule 2.3.
If the Lender does not approve the Second Option to Extend, the entire
Indebtedness shall be payable on the First Extended Maturity Date.

2.4    Contraction and Expansion Options.

2.4.1    Sponsor’s Election of Contraction Option.
Sponsor shall have the right to decrease the Sponsor Borrower Loan as described
below; provided such decrease is a result of either Borrower’s or Affiliate
Borrower’s (i) sale of a Collateral Pool Property or Affiliate Borrower
Collateral Pool Property to a third party as determined by Lender; or (ii)
refinancing of a Collateral Pool Property or Affiliate Borrower Collateral Pool
Property in connection with a Securitized Loan pursuant to the provisions of
Section 3.3 or the applicable section of the Affiliate Borrower Credit
Agreement. Sponsor shall exercise such right by (a) delivering to Lender 60 days
prior written Notice of its intent to decrease the Sponsor Borrower Loan, which
Notice shall be accompanied by payment of the estimated amount as determined by
Lender and Servicer of all reasonable costs and expenses that Lender and
Servicer incur in connection with such decrease, including, but not limited to,
Attorneys’ Fees and Costs, (b) Sponsor and Borrower executing and where
appropriate acknowledging (A) amendments to the Loan Documents, in form and
substance reasonably acceptable to Lender, as Lender deems necessary to evidence
the decrease in the Sponsor Borrower Loan, (B) any other amendments or
agreements in form and substance reasonably acceptable to Lender, and (c) by
Sponsor and Borrower paying all reasonable costs and expenses that Lender and
Servicer incur in connection with such decrease including, but not limited to,
Attorneys’ Fees and Costs which exceed the estimate determined by Lender and
Servicer. All amendments referred to in clause (b)(A) of the preceding sentence
shall be prepared by Lender’s counsel and delivered to Sponsor and Borrower
within a reasonable time of Sponsor’s Notice to Lender under clause (a) of the
preceding sentence. Upon Sponsor’s and Borrower’s compliance with all of the
provisions of items (a) and (b) above, the Sponsor Borrower Loan shall be
decreased by an amount equal to the Allocated Advance Amount of the released
Collateral Pool Property or Affiliated Borrower Collateral Pool Property in the
event of a third party sale, or decreased by the amount of the Securitized Loan
in the event of a refinance pursuant to the provisions of Section 3.3. Once
Sponsor has elected to decrease the Sponsor Borrower Loan as provided herein,
the Sponsor shall not be permitted to request an increase to the Sponsor
Borrower Loan as provided in Section 2.4.3.

2.4.2    Lender’s Election of Contraction Option.
In the event the Collateral Pool Property is released pursuant to Section 3.2
and not refinanced or acquisition financed, as applicable, by a Securitized
Product or an Affiliate Borrower Collateral Pool Property is not refinanced or
acquisition financed, as applicable, by a Securitized Product as set forth in
the Affiliate Borrower Credit Agreement, the Lender, in its sole discretion, may
reduce the Sponsor Borrower Loan by the Allocated Advance Amount.

2.4.3    Expansion Option.
Prior to the twelve (12) months immediately preceding the Scheduled Maturity
Date, Sponsor may request an increase to the Sponsor Borrower Loan which request
shall be approved by Lender in its sole discretion. Sponsor may request any
increase to the Sponsor Borrower Loan as described below, up to a maximum of
$300,000,000 provided that (i) no Potential Default, Event of Default, Affiliate
Borrower Default or Potential Affiliate Borrower Default shall have occurred and
be continuing under any of the Loan Documents or Affiliate Borrower Loan
Documents and shall have occurred and then be continuing at the time of such
increase, and (ii) the representations and warranties of Section 7 are true and
correct at the time of such increase. Sponsor may exercise such request by
delivering to Lender 60 days prior written Notice of its request to increase the
Sponsor Borrower Loan including the amount of such requested increase, which
Notice shall be accompanied by the Expansion Fee. If the request to increase the
Sponsor Borrower is approved by Lender in its sole discretion, then, (a) Sponsor
shall pay all reasonable costs and expenses that Lender and Servicer may incur
in connection with such increase including, but not limited to, Attorneys’ Fees
and Costs, and (b) Sponsor and Borrower shall execute and where appropriate
acknowledge (1) amendments to the Loan Documents, in form and substance
acceptable to Lender in its sole discretion, as Lender deems necessary in its
sole discretion to evidence the increase in the Sponsor Borrower Loan, and (2)
any other amendments or agreements deemed necessary by Lender in its sole
discretion, including, but not limited to, amendments to the title insurance
policy(ies) increasing the amount of coverage provided thereunder. All
amendments referred to in clause (b)(1) of the preceding sentence shall be
prepared by Lender’s counsel and delivered to Sponsor and Borrower within a
reasonable period of time following Lender’s approval of the increase to the
Sponsor Borrower Loan. Upon Lender’s approval, in its sole discretion, of the
increase to the Sponsor Borrower Loan, and Sponsor’s and Borrower’s compliance
with all of the provisions set forth herein, the Sponsor Borrower Loan shall be
increased to the amount requested by Sponsor or such lesser amount as approved
by Lender in its sole discretion (the “Expansion Amount”). The minimum amount
which can be requested herein by Sponsor pursuant to this Section shall be
$25,000,000 (“Minimum Requested Expansion Amount”). Subject to the provisions of
Section 2.4.1 and this Section 2.4.3, in no event shall the number of requested
increases by Sponsor exceed 2 within any 12 month period, and if a requested
increase to the Sponsor Borrower Loan is not approved by Lender, then the
Sponsor shall not be entitled to request any further increases to the Sponsor
Borrower Loan.

2.5    Fees.

2.5.1    Fees and Costs Due on the Closing Date.
Sponsor shall pay on the Closing Date, as further consideration for Lender’s
cost in underwriting the Sponsor Borrower Loan, (i) a non-refundable transaction
fee, payable to Freddie Mac, equal to the amount of 0.0005 times the amount of
the Sponsor Borrower Loan, (ii) a non-refundable transaction fee, payable to
Servicer, equal to the amount of 0.0010 times the amount of the Sponsor Borrower
Loan (collectively, (i) and (ii), the “Commitment Fee”), (iii) the Addition Fee
and Seismic Report Fee (to the extent applicable) for the Mortgaged Property to
be included as part of the Collateral Pool, and (iv) all reasonable
out-of-pocket costs, expenses and disbursements (including fees and expenses of
counsel for Lender and Servicer), incurred by Lender and Servicer in connection
with the negotiation and execution of this Agreement and other instruments and
documents to be delivered hereunder.

2.5.2    Reserved.

2.5.3    Seasoning Fee.
If the Collateral Pool Property has been in the Collateral Pool for 2 years (and
upon each subsequent 1-year anniversary date thereafter) for so long as the
Collateral Pool Property shall remain in the Collateral Pool, an annual
Seasoning Fee will be assessed for the Collateral Pool Property. On each Payment
Date during the applicable Seasoning Period, 1/12th of the applicable Seasoning
Fee shall be paid in arrears on each Payment Date beginning with the Payment
Date immediately after the applicable anniversary date and shall be set forth on
the applicable Monthly Payment Statement.  Any Seasoning Fee payments which
cover less than 1 month shall be prorated based on the actual number of days
elapsed.  The applicable Seasoning Fee shall continue to be due and payable
until the date on which Lender is required to deliver its release of the
Collateral Pool  Property pursuant to Sections 3.2 or 3.3, as applicable.  After
such date, any remaining portion of any such annual Seasoning Fee that would
have been due after the date of such release will not be due.  Any accrued but
unpaid Seasoning Fees shall also be due and payable on the Expiration Date.

2.5.4    Reserved

2.5.5    Addition Fee.
For the addition of a Multifamily Mortgaged Property or Student Housing
Mortgaged Property to the Collateral Pool pursuant to Section 3.1 of this
Agreement, Sponsor and Borrower shall pay to: (a) Servicer a non-refundable
addition fee equal to the amount of 0.0030 times the Allocated Advance Amount
for such Multifamily Mortgaged Property or Student Housing Mortgaged Property as
applicable; and (b) Lender a non-refundable addition fee equal to the amount of
0.0010 times the Allocated Advance Amount for such Multifamily Mortgaged
Property or Student Housing Mortgaged Property as applicable (collectively, the
“Addition Fee”).

2.5.6    Expansion Fee.
Upon each Expansion Option Date to the extent such expansion is approved by
Lender pursuant to Section 2.4.3, Sponsor shall pay to: (a) Servicer an
expansion fee equal to 0.0010 times the Expansion Amount; (b) Lender an
expansion fee equal to 0.0005 times the Expansion Amount (together, the
“Expansion Fee”).

2.5.7    Extension Fee.
To the extent the First Option to Extend or Second Option to Extend is approved
by Lender pursuant to Section 2.3.1 or Section 2.3.2, as applicable , Borrower
shall, in each instance, pay to Servicer an extension fee in the amount of
$50,000 (the “Extension Fee”).

2.6    Borrower’s Right to Terminate the Agreement.
At any time during the term of the Sponsor Borrower Loan, Sponsor shall have the
right to terminate this Agreement in full and the parties’ obligations under the
Loan Documents, provided that (i) Borrower and Sponsor deliver to Lender 30 days
advance written Notice of the revocable election to terminate this Agreement
specifying the Expiration Date, (ii) Borrower repays all Indebtedness with
respect to, the Sponsor Borrower Loan in full and (iii) Borrower performs all
other Obligations under this Agreement, the Revolving Credit Note and the other
Loan Documents. Upon Borrower’s compliance with the terms and provisions herein,
Lender shall release the Liens granted hereunder and release and discharge
Borrower from any and all Obligations under the other Loan Documents except as
to environmental indemnifications under Sections 6.12 and 10.02 of the
applicable Loan Agreement on the Expiration Date. Without limiting any other
provision contained herein, in the event Sponsor shall revoke any such request
to terminate Borrower’s Obligations under this Agreement in full and the
parties’ Obligations under the Loan Documents, Borrower shall pay all costs and
expenses incurred by Lender and Servicer in connection with such revocation,
including, without limitation, Attorneys’ Fees and Costs.

3.
COLLATERAL POOL, ADDITION AND RELEASE, VALUATIONS AND MATERIAL ADVERSE CHANGE.


3.1    Addition of a Collateral Pool Property.

3.1.1    Procedure for Proposing a Mortgaged Property Addition to the Collateral
Pool.
Sponsor may propose to add one (1) or more Multifamily Mortgaged Properties or
Student Housing Mortgaged Properties (each, an “Additional Property”)
satisfactory to Lender to the Sponsor Borrower Loan by delivering to Lender (i)
a written proposal for addition of each such proposed Additional Property, (ii)
the Addition Fee, (iii) a Seismic Report Fee, (to the extent applicable) and
(iv) the Underwriting Materials with respect to such Additional Property and the
Proposed Affiliate Borrower, if applicable, provided that, (a) no more than 1
such proposal shall be submitted to Lender in any 1 Month and (b) additions to
the Sponsor Borrower Loan may not be made more than once a Month unless
otherwise approved by Lender. Upon Lender’s receipt of all fees required
hereunder and all Underwriting Materials, Lender shall notify Sponsor (or
Proposed Affiliate Borrower, as applicable) of the same. The determination of
whether Sponsor or Proposed Affiliate Borrower has provided Lender with all
Underwriting Materials shall be in Lender’s discretion. For purposes of this
Section 3.1.1, the Addition Fee and the Seismic Report Fee, if any, shall be
deemed earned upon delivery thereof, whether or not Lender approves such
Additional Property for addition hereunder. Sponsor (or Proposed Affiliate
Borrower, as applicable) shall pay all reasonable costs and expenses that Lender
and Servicer incur in connection with any such proposal to add such Additional
Property to the Collateral Pool, including, but not limited to, Attorneys’ Fees
and Costs and any costs and expenses incurred with respect to third party
reports, whether or not Lender approves such Additional Property for addition
hereunder. Sponsor (or Proposed Affiliate Borrower, as applicable) or its
Affiliates shall be permitted to engage and pay directly the third-party
consultants to be retained for the required property condition reports and
environmental reports provided that (i) Lender and Servicer approve in advance
and in writing each such consultant and the scope of each such report, and (ii)
each such report states that it is made for the benefit, use and reliance of
Lender and Servicer, as well as Sponsor (or Proposed Affiliate Borrower, as
applicable) and/or its Affiliate. Notwithstanding the foregoing, only a
Multifamily Mortgaged Property or Student Housing Mortgaged Property presented
by Sponsor (or Proposed Affiliate Borrower, as applicable) to Servicer for
underwriting and approval pursuant to this Agreement will be eligible for
addition to the Collateral Pool. Further, so long as KeyBank National
Association is Servicer hereunder, only Multifamily Mortgaged Properties or
Student Housing Mortgaged Properties sourced and presented by Servicer to
Proposed Affiliate Borrower or Lender shall be eligible for addition to the
Collateral Pool.

3.1.2    Approval of the Addition of the Mortgaged Property to the Collateral
Pool.
3.1.2.1    With respect to any Additional Property that Sponsor (or Proposed
Affiliate Borrower, as applicable), proposes for addition to the Collateral
Pool, Lender shall, within 20 days of the date on which Lender notifies Borrower
(or Proposed Affiliate Borrower, as applicable) that it has received all fees
required hereunder and all Underwriting Materials, use its best efforts to
accept or reject in writing the proposed Additional Property on the basis of
whether such Additional Property meets Lender’s then current requirements for
addition to the Collateral Pool, as determined by Lender in its sole discretion.
In the event that Lender accepts such Additional Property for addition to the
Collateral Pool, Lender shall provide or cause Servicer to provide Sponsor (or
Proposed Affiliate Borrower, as applicable) with a written approval letter
(which letter shall include Lender’s determination of the Initial Market Value
of such Additional Property, the Net Operating Income of such Additional
Property and the initial Allocated Advance Amount). Sponsor (or Proposed
Affiliate Borrower, as applicable) shall execute the approval letter and add
such Additional Property to the Collateral Pool within 20 days of the date of
the issuance of the approval letter, subject to Sponsor’s (or Proposed Affiliate
Borrower’s, as applicable) compliance with the terms and provisions of Section
3.1.2.2. Notwithstanding anything contained herein to the contrary, no
Multifamily Mortgaged Property or Student Housing Mortgaged Property shall be
submitted for addition to the Collateral Pool unless the value of such
Multifamily Mortgaged Property or Student Housing Mortgaged Property, as
determined by Lender, in its sole discretion, is equal to or greater than
$10,000,000 prior to and after the addition of such Multifamily Mortgaged
Property or Student Housing Mortgaged Property. The failure of Lender to respond
to Sponsor’s (or Proposed Affiliate Borrower’s, as applicable) request within
such 20 day period shall be deemed a rejection by Lender of the proposal to add
such Additional Property to the Collateral Pool. If Lender provide(s) the
reason(s) for such rejection, Sponsor (or Proposed Affiliate Borrower, as
applicable) shall have 45 days to satisfy the objections of Lender to such
proposed Additional Property (Lender, in its sole discretion, may require that
Sponsor (or Proposed Affiliate Borrower, as applicable) provide within such 45
day period necessary updates of any or all of the Underwriting Materials). If
Sponsor (or Proposed Affiliate Borrower, as applicable) does not satisfy
Lender’s objections, then such proposal shall be deemed terminated (unless
Lender, in its sole discretion shall agree to extend such 45 day period). Any
such termination shall not prevent Sponsor (or Proposed Affiliate Borrower, as
applicable) from subsequently resubmitting a Multifamily Mortgaged Property or
Student Housing Mortgaged Property (together with all fees required hereunder
and the Underwriting Materials) for addition to the Collateral Pool, provided
however, that Sponsor or Proposed Affiliate Borrower may not resubmit the same
Multifamily Mortgaged Property or Student Housing Mortgaged Property for
addition to the Collateral Pool more often than 1 time in any 12 month period.
3.1.2.2    If such Additional Property is accepted for addition to the
Collateral Pool, such Mortgaged Property shall be added to the Collateral Pool,
provided that, at the time of (and after giving effect to) such addition to the
Collateral Pool (i) no Event of Default, Potential Default, Affiliate Borrower
Default, or Potential Affiliate Borrower Default shall exist and then be
continuing, (ii) the representations and warranties of Section 7 shall be true
and correct, (iii) Borrower shall be in compliance with the Sublimits,
(iv) Sponsor (and Proposed Affiliate Borrower, as applicable) has paid the fees
and expenses required hereunder including, but not limited to, Attorneys’ Fees
and Costs, the Addition Fee, and the Seismic Report Fee (to the extent
applicable), (v) Sponsor (and Proposed Affiliate Borrower, as applicable) has
submitted the following to Lender: (a) executed Affiliate Borrower Loan
Documents requested by Lender, (b) copies of all filing receipts and
acknowledgements issued by any governmental authority evidencing any recordation
or filing necessary to perfect Lender’s Lien on the Additional Property or other
evidence satisfactory to Lender of such recordation and filing of the applicable
Affiliate Borrower Security Instrument (as defined in the Affiliate Borrower
Loan Documents), (c) evidence satisfactory to Lender that, subject to the
Permitted Exceptions, (1) in the case of personal property, the Lien constitutes
a first priority security interest in favor of Lender and, (2) in the case of
real property, the Affiliate Borrower Security Instrument constitutes a valid
and perfected first priority Lien in favor of Lender (such evidence to be in the
form of a title insurance policy acceptable to Lender in both form and
substance), (d) such consents to the transaction by Guarantor as requested by
Lender or Servicer in form and substance acceptable to the requesting party, (e)
opinions of counsel acceptable to Lender including but not limited to an
enforceability opinion with respect to Virginia law, and (f) such other
certificates and documentation as required by Lender or Servicer. If Sponsor (or
Proposed Affiliate Borrower, as applicable) fails to perform any of the acts,
where applicable, to satisfy any of the requirements or to submit any of the
documents or information listed under clauses (i), (ii), (iii), and (iv) above
together with any and all updates to the Underwriting Materials reasonably
requested by Lender within 20 days of the date of Lender’s acceptance, Lender
may at its option reject the Additional Property and terminate such proposal. In
the event that Sponsor (or Proposed Affiliate Borrower, as applicable) performs
all of the acts, satisfies all of the requirements and submits all of the
documents and evidence listed in (i), (ii), (iii), and (iv) and accepts the
terms of any approval letter issued or caused to be issued by Lender and not
withdrawn, the Additional Property shall be added to the Collateral Pool.

3.2    Release of a Collateral Pool Property.
Lender shall, upon 30 days advance written Notice, release the Liens with
respect to a Collateral Pool Property, provided, however, such Collateral Pool
Property is not the last remaining Collateral Pool Property of the Sponsor
Borrower Loan (unless Sponsor complies with the penultimate sentence in this
Section 3.2), provided that (i) Borrower shall pay Lender all reasonable costs
and expenses that Lender or Servicer incur in connection with such release,
including, but not limited to, Attorneys’ Fees and Costs and all other amounts
due to Lender hereunder in connection with such release, including, without
limitation, Accrued Interest and unpaid interest, if applicable, (ii) at the
time of the request for such release, no Event of Default or Potential Default
shall exist, (iii) the representations and warranties of Section 7 shall be true
and correct as of the date of the release request and as of the date of such
release, and (iv) Borrower shall be in compliance with the Sublimits. Upon the
release of a Lien on the Collateral Pool Property, Borrower shall be released
from its obligations under this Agreement and the other Loan Documents except as
to environmental indemnifications pursuant to Sections 6.12 and 10.02 of the
Loan Agreement. Notwithstanding the foregoing, under no circumstances may
Borrower receive a release of the Security Instrument with respect to the last
remaining Collateral Pool Property or a release that would result in the
outstanding principal balance of the Sponsor Borrower Loan being less than
$10,000,000 (unless otherwise determined by Lender) prior to the Maturity Date,
unless Sponsor has elected to terminate this Agreement pursuant to Section 2.6.
Borrower may revoke a pending request to release a Collateral Pool Property at
any time; provided that Borrower pays all of Lender’s reasonable costs and
expenses with respect to such release request, including, without limitation,
Attorneys’ Fees and Costs.

3.3    Release of Collateral Pool Property Followed by a Securitized Loan.

3.3.1    Securitized Loan.
Borrower may request that Lender request Servicer to make a Securitized Loan
(the “Securitized Loan”) to be secured by the Collateral Pool Property (the
“Securitized Loan Collateral”) to be simultaneously released from the Collateral
Pool and encumbered in favor of Servicer as security for Borrower’s obligations
under the Securitized Loan, which request shall be made in accordance with the
provisions of Section 3.3.2. The Securitized Loan shall be made in accordance
with the terms and conditions of a Securitized Product. Notwithstanding the
foregoing, under no circumstances may Borrower receive a release of the Security
Instrument with respect to the last remaining Collateral Pool Property prior to
the Maturity Date if the Collateral Pool Property is the last Collateral Pool
Property of the Sponsor Borrower Loan, unless Sponsor has elected to terminate
this Agreement under Section 2.6. Servicer shall be permitted to collect from
Borrower (and Borrower shall pay to Servicer) a commitment fee for such
Securitized Loan, as reasonably determined by Servicer based on then-current
market commitment fees.

3.3.2    Procedure for Making a Securitized Loan.
Borrower's request to Servicer for a Securitized Loan (i) shall be in writing,
which writing shall specify (a) the requested original principal amount of the
Securitized Loan, which amount shall be greater than or equal to $5,000,000, (b)
whether Borrower has selected Lender’s then current early rate lock or standard
delivery option, and (c) the payment or prepayment of the Borrower’s
Obligations, and (ii) shall be accompanied by (a) any fees then due and owing
under the Securitized Product for the Collateral Pool Property, and (b) the
Underwriting Materials. Following receipt of all of the items specified in (i)
and (ii) of the previous sentence, Lender shall use its best efforts to consent
to Borrower’s request within 60 days of such Notice, provided that (i) at the
time of such request no Event of Default or Potential Default exists, (ii) the
Securitized Loan shall be made in accordance with, and subject to, the terms and
conditions of a Securitized Product, (iii) after giving effect to such release,
no Event of Default or Potential Default shall exist, (iv) the representations
and warranties of Section 7 shall be true and correct as of the date of
Borrower’s request for such Securitized Loan and on the date that such
Securitized Loan is funded by Lender, (v) Borrower shall provide evidence to
Lender of title insurance in form and substance acceptable to Lender and in the
face amount of the Securitized Loan, (vi) the proposed Borrower under the
Securitized Loan shall execute and deliver such documents as Lender, in its
discretion, may request in order to evidence the making of the Securitized Loan
and in order to grant Lender a first priority Lien on the real and personal
property constituting the Securitized Loan Collateral subject, in each case, to
any Permitted Exceptions, and (vii) Borrower shall pay Lender any fees then due
and owing under the Securitized Product. Thereafter, Servicer shall use
commercially reasonable efforts to consummate the Securitized Loan within 30
days after its consent to Borrower’s request thereof. Notwithstanding the
foregoing, in the event that Borrower elects Lender’s then current early rate
lock delivery option, Lender shall use its best efforts, subject to Borrower’s
timely compliance with Lender’s requests, to lock the interest rate for the
requested Securitized Loan within 7 Business Days of Borrower’s Notice
hereunder. Any Securitized Loan granted pursuant to the foregoing provisions
shall not reduce the Sponsor Borrower Loan hereunder unless Sponsor elects to
reduce the Sponsor Borrower Loan pursuant to Section 2.4.1. Simultaneously with
the closing of the Securitized Loan, Lender shall release the Lien granted
hereunder on the Collateral. Notwithstanding the foregoing, at any time prior to
the release and consummation of the Securitized Loan, Borrower may by written
Notice revoke its request for a release and a Securitized Loan pursuant to this
Section 3.3.2; provided, however, that Borrower shall reimburse Lender and
Servicer respectively, for Lender’s and Servicer’s costs and expenses, including
breakage costs and Attorneys’ Fees and Costs and any other fees due under this
Agreement, that Lender or Servicer incur in connection with such proposed
release and Securitized Loan financing prior to Borrower’s revocation.

3.4    Valuations.

3.4.1    Timing and Procedure of Valuation.
In addition to any other provisions requiring a valuation hereunder, Lender will
perform, in accordance with its then current underwriting policies, practices
and procedures consistently applied, a valuation (the “Valuation”) to determine
the then (i) Market Value and (ii) Net Operating Income of the Collateral Pool
Property, which Valuation will be performed on the first date: (a) the
Collateral Pool Property is added to the Collateral Pool, and(b) on or about
March 1st annually thereafter (“Anniversary Date”) and (c) at such other times
as may be specified pursuant to the terms and provisions of this Agreement.  On
each Anniversary Date, in connection with the Valuation, Borrower must deliver
to Servicer by no later than January 1st, a current rent roll (which will be no
more than 30 days old) and trailing 12 month operating statement dated no later
than the last day of September with respect to the Collateral Pool Property,
each trailing 12 month operating statement to be certified by an Authorized
Officer. In the event that a 12 month trailing operating statement is not
available for the Collateral Pool Property because of when Borrower purchased
the Collateral Pool Property, Borrower must deliver to the Servicer no later
than January 1st a current rent roll (which will be no more than 30 days old)
and no less than a 6 month trailing operating statement certified by an
Authorized Officer. Lender may, in Lender’s sole discretion, use rent rolls and
annualized operating statements for the purpose of determining the Market Value
and/or Net Operating Income of the Collateral Pool Property. In addition to the
Valuation conducted above, Borrower may request that Lender determine solely the
Property DSCR every 6 months rather than annually, and if so requested by
Lender, Borrower shall provide such rent rolls, operating statements and other
financial information as requested by Lender. Notwithstanding anything contained
in this Section 3.4.1, Borrower shall have the right, within 5 days of
Borrower’s receipt of a Valuation Letter, to request that Lender obtain an
appraisal of the Collateral Pool Property, at Borrower’s sole cost and expense,
which appraisal must be prepared in accordance with Lender’s then applicable
standards for appraisals and conducted by an appraiser acceptable to Lender, in
Lender’s sole and absolute discretion. Such appraisal must be received by Lender
within 30 days after such appraisal is ordered, and upon receipt of such
appraisal within such 30 day period, Lender may, in Lender’s sole and absolute
discretion, accept or reject the value established by such appraisal for the
Collateral Pool Property. If Lender agrees to accept the value established by
such appraisal for the Collateral Pool Property, such value shall be used by
Lender for the purpose of determining the Valuation for the Collateral Pool
Property.

3.4.2    Valuations that Disclose a Decrease in Market Value and/or Net
Operating Income.
If any Valuation discloses that the Market Value and/or Net Operating Income of
the Collateral Pool Property has decreased below the then current values or
calculations thereof, and in the event such decrease in Market Value or Net
Operating Income shall cause Borrower to be in non-compliance with the Sublimits
set forth in Sections 2.1.4.1 or 2.1.4.3, the Borrower shall comply with the
provisions of Section 5.4.2.

3.4.3    Valuations that Disclose an Increase in Market Value and/or Net
Operating Income.
If any Valuation discloses that the Market Value and/or Net Operating Income of
the Collateral Pool Property has increased above the then current value thereof,
and the Maximum Facility Available may be adjusted if necessary in accordance
with the provisions of Section 2.4.1, and Borrower shall be entitled to borrow
and reborrow hereunder, subject to the Sublimits, up to the remaining amount of
the Sponsor Borrower Loan in accordance with the terms of this Agreement.

3.5    Material Adverse Change to Borrower, Guarantor or the Collateral Pool
Property.
If a Material Adverse Change occurs, Borrower shall promptly notify Lender in
writing as soon as Borrower has notice thereof. If Lender shall receive Notice
of a Material Adverse Change in accordance with the preceding sentence, or
otherwise becomes aware of a Material Adverse Change, which Material Adverse
Change affects the Collateral Pool Property or Borrower, Lender may promptly
conduct a Valuation of the Collateral Pool Property pursuant to Section 3.4.
Until such time as such Valuation is completed, the Collateral Pool Property
shall be deemed, for the purposes of determining whether any new borrowing
request satisfies the Sublimits, to have a Market Value and Net Operating Income
reasonably determined and quantified by Lender upon the information then
available to Lender. Lender shall promptly provide Borrower with written Notice
of the results of such Valuation. If the results of such Valuation disclose that
the Market Value of the affected Collateral Pool Property has decreased, then
the Market Value shall thereafter be deemed to be the amount shown in such
Valuation. In the event that such Valuation hereunder shall cause Borrower to be
in non-compliance with the Sublimits set forth in Sections 2.1.4.1 or 2.1.4.3,
Borrower shall comply with the provisions of Section 5.4.2. If Lender shall
receive Notice of a Material Adverse Change from Borrower hereunder, or
otherwise becomes aware of a Material Adverse Change, Borrower shall immediately
provide any information or documents reasonably requested by Lender, including,
but not limited to, (a) with respect to a Material Adverse Change which affects
Borrower or Guarantor, financial statements and Borrower’s and/or Guarantor’s
business plan to cure such Material Adverse Change or (b) with respect to a
Material Adverse Change which affects the enforceability of this Agreement or
the other Loan Documents taken as a whole, replacement documents in form and
substance acceptable to Lender in its discretion, together with a legal opinion
regarding the enforceability of such replacement documents, acceptable to Lender
in its discretion.

4.    INTEREST, COSTS AND CHARGES

4.1    Interest Rate.
The interest rate for each Borrowing Advance Tranche shall be the Base Rate or,
if required pursuant to Sections 4.3.2 or 4.4 hereof, the Prime Rate. Interest
rates under this Agreement and the Revolving Credit Note shall be computed on
the basis of a year of 360 days and actual days elapsed.

4.2    Interest Rate Determinations.

4.2.1    Prime Rate and Base Rate Determination.
4.2.1.1    Prime Rate. The initial Prime Rate applicable to any Prime Rate
Borrowing Advance Tranche required under Sections 4.3.2 or 4.4 shall equal the
Prime Rate as of the Borrowing Date or Renewal Date, as applicable. The Prime
Rate shall thereafter fluctuate in accordance with any changes to the Prime Rate
as published from time to time during the term of the Prime Rate Borrowing
Advance Tranche.
4.2.1.2    Base Rate. The Base Rate applicable to any Base Rate Borrowing
Advance Tranche hereunder shall, subject to the provisions set forth below,
equal the Base Rate calculated as of the date of the Advance Request and set
forth in the Advance Request. In the event that the Base Rate, calculated as of
the Borrowing Date, is more than 0.0025 higher or lower than the Base Rate set
forth in the Advance Request, the Base Rate applicable to such Advance Request
shall instead be the Base Rate calculated as of the Borrowing Date. Thereafter,
(i) the portion of the Base Rate attributable to the LIBOR Index Rate (or such
alternative index as may be selected by Lender in accordance with the provisions
of Section 4.4) for any Base Rate Borrowing Advance Tranche shall be
redetermined as of each renewal of such Borrowing Advance Tranche pursuant to
Section 4.3.3 and (ii) the Margin for all Borrowing Advance Tranches then
outstanding shall be redetermined as of each determination and redetermination
of the Net Spread. As determined and redetermined pursuant to this Agreement,
the same Margin shall apply to all Borrowing Advance Tranches then outstanding.
The portion of the Margin attributable to the Net Spread shall be determined
based on the Property DSCR in accordance with the table set forth in Schedule
4.2.3. The Property DSCR and Net Operating Income shall each be redetermined in
accordance with the definitions thereof, as applicable.
4.2.1.3    Reserved.

4.2.2    Prime Rate, Base Rate and Margin Quotations.
Borrower may call Servicer on or before the date on which a Advance Request is
to be delivered or prior to the end of an Interest Period, to receive both a
calculation of the resulting Property DSCR for a proposed Prime Rate (if
required pursuant to Sections 4.3.2 or 4.4) or Base Rate Borrowing Advance
Tranche and an indication of the rates then in effect, including the Margin, but
both parties acknowledge that such projection shall not be binding on Lender or
Borrower, nor shall such projection affect the rate of interest which thereafter
is actually in effect when such interest rate election is made.

4.2.3    Net Spread.
Subject to Section 4.3.6 and except as otherwise expressly provided in this
Agreement, the net spread (the “Net Spread”) applicable for any Base Rate
Borrowing Advance Tranche shall be as set forth in Schedule 4.2.3. With respect
to the exercising of the First Option to Extend or Second Option to Extend, the
Net Spread applicable for any Base Rate Borrowing Advance Tranche during such
extended term period shall be determined by Lender in its sole discretion and
communicated to Borrower (provided, that Lender will communicate indicative (but
not final) Net Spreads for such extension period to Borrower at least 2 Business
Days prior to the Scheduled Maturity Date, First Extended Maturity Date or
Second Extended Maturity Date, as applicable). With respect to the exercising of
an Expansion Option, the Net Spread applicable for any Base Rate Borrowing
Advance Tranche for such expanded amount of the Sponsor Borrower Loan shall be
determined by Lender in its sole discretion and communicated to Borrower and
Sponsor (provided, that Lender will communicate indicative (but not final) Net
Spreads for such expansion to Borrower and Sponsor at least 2 Business Days
prior to the Expansion Option Date), and the final Net Spread for such expanded
amount of the Sponsor Borrower Loan shall be blended together with the Net
Spread then in effect as determined by Lender. Lender and Borrower shall
evidence any new or blended applicable Net Spread pursuant to this Section
4.2.3, by executing a confirmation substantially in the form attached hereto as
Schedule 2.3.

4.3    Interest Periods.
Upon each Advance Request for a new Base Rate Borrowing Advance Tranche, and
upon each Renewal Request applicable to a Base Rate Borrowing Advance Tranche,
the interest period shall be 1 month (having original durations to maturity of
approximately 30 days) (“Interest Period”) for which the LIBOR Index Rate shall
be determined.

4.3.1    Interest Period to End on a Business Day.
If the last day of any Interest Period is not a Business Day, the Interest
Period shall be deemed to mature on the Business Day immediately following such
date.

4.3.2    No Interest Periods Beyond the Expiration Date.
Borrower shall not select or renew an Interest Period for any Base Rate
Borrowing Advance Tranche that would end after the Expiration Date. If at the
time of any such selection or renewal the period of time remaining prior to the
Expiration Date is less than 30 days then such Borrowing Advance Tranche shall
bear interest at the Prime Rate. No Prime Rate Borrowing Advance Tranche may
remain outstanding in excess of 30 days at any one time.

4.3.3    Renewals.
For purposes of calculating interest due under the Base Rate Borrowing Advance
Tranche, the first day of the new Interest Period shall be the first Business
Day immediately following the last day of the preceding Interest Period
(“Renewal Date”). For each Base Rate Borrowing Advance Tranche, if no new
Interest Period is specified within 2 Business Days prior to the last day of
such Interest Period, by delivery to Lender of a fully completed, authorized and
executed request therefor (a “Advance Renewal Request”) in the form attached
hereto as Schedule 4.3.3, the Base Rate Borrowing Advance Tranche shall be
renewed for an Interest Period of 1 month at the Base Rate that would be
applicable to a Base Rate Borrowing Advance Tranche disbursed on the applicable
Renewal Date having a 1 month Interest Period. Notwithstanding anything
contained herein to the contrary, (i) no Base Rate Borrowing Advance Tranche may
be renewed with a principal amount of less than $1,000,000 and (ii) in the event
the Borrower fails to comply with the Sublimits set forth with Section 2.1.4.1
or Section 2.1.4.3, Borrower may renew (but not increase the outstanding
principal amount of) any Base Rate Borrowing Advance Tranche then outstanding,
all in accordance with the provisions of this Section 4.3.3, provided that, as
of the date of such renewal or consolidation (a) no Event of Default or
Potential Default, other than Borrower’s failure to comply with Sections 2.1.4.1
or 2.1.4.3, shall then exist, (b) Borrower’s failure to comply with Sections
2.1.4.1 or 2.1.4.3 shall have been for a period of less than 90 days, and (c)
Borrower is otherwise in full compliance with all other terms and conditions of
the Loan Documents, including the provisions of Section 4.3.6. Borrower must
comply with Sections 2.1.4.1 or 2.1.4.3 pursuant to the provisions of Section
5.4.2.1.

4.3.4    Interest After Default.
So long as (i) any payment under this Agreement remains past due for 30 days or
more, or (ii) any other Event of Default has occurred and is continuing,
interest on the portion of the Sponsor Borrower Loan owed by Borrower shall
accrue on the unpaid principal balance from the earlier of the due date of the
first unpaid installment or the occurrence of such other Event of Default at the
Default Rate (as defined in the Revolving Credit Note). If the unpaid principal
balance and all accrued interest on the portion of the Sponsor Borrower Loan
owed by Borrower are not paid in full on the Expiration Date, the unpaid
principal balance and all accrued interest on the portion of the Sponsor
Borrower Loan owed by Borrower shall thereafter bear interest at the Default
Rate. Borrower acknowledges that (a) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the
Sponsor Borrower Loan, (b) during the time that any installment is delinquent
for more than 30 days, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (c) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any installment is delinquent for more than 30 days or any
other Event of Default has occurred and is continuing, Lender’s risk of
nonpayment will be materially increased and Lender is entitled to be compensated
for such increased risk. Borrower agrees that the increase in the rate of
interest set forth in the Revolving Credit Note represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Agreement, of the additional costs and expenses Lender will incur by reason of
Borrower’s delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan.

4.3.5    Late Charge.
If any amount payable under this Agreement, the Revolving Credit Note or any
other Loan Document, other than (i) the outstanding amount of the Revolving
Credit Note payable on the Expiration Date or (ii) the then outstanding amount
of the portion of the Sponsor Borrower Loan payable upon acceleration of the
Revolving Credit Note, is not received by Lender as provided in the Revolving
Credit Note, Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge as specified in the Revolving Credit Note. Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Sponsor Borrower Loan, and
that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable specified in the
Revolving Credit Note represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Agreement, of the
additional expenses Lender will incur by reason of such late payment. The late
charge is payable in addition to, and not in lieu of, any interest payable at
the Default Rate specified in the Revolving Credit Note.

4.3.6    Non-Compliance With Sublimits.
If Borrower is unable to cause compliance with the Sublimits pursuant to
Sections 2.1.4.1 or 2.1.4.3, within 15 days following Notice thereof from
Servicer or Lender of Borrower’s non-compliance with such Sublimits, then, for
so long as Borrower fails to comply with such Sublimits, the Net Spread
applicable to the Base Rate Borrowing Advance Tranche then outstanding (and
thereafter renewed) shall automatically increase to 0.01 over the highest Net
Spread shown on Schedule 4.2.3 (as such Net Spreads are adjusted by Lender
pursuant to Section 4.2.3), further increased, if at all, in accordance with
Schedule 4.2.3, as a result of the duration of such Base Rate Borrowing Advance
Tranche Interest Period; provided, however, such increase shall not constitute a
cure of an Event of Default under Section 9.1.12.

4.4    Illegality; Increased Costs.

4.4.1    Illegality; Increased Costs.
At any time at which Lender shall have reasonably determined that (i) adequate
and reasonable means do not exist for ascertaining the applicable LIBOR Index
Rate, (ii) a contingency has occurred which materially and adversely affects the
London interbank market, (iii) the making, maintenance or funding of any
Borrowing Advance Tranche bearing interest in part at the LIBOR Index Rate has
been made unlawful by Lender’s compliance in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law,
but other than as a result of any misconduct by Lender), (iv) the Base Rate (as
determined with reference to the LIBOR Index Rate) will not adequately and
fairly reflect the cost to Lender of the establishment or maintaining of such
Borrowing Advance Tranche, or (v) after making all reasonable efforts, deposits
of the relevant amount in Dollars for the relevant Interest Period for a
Borrowing Advance Tranche are not available to Lender in the London interbank
market, then Lender shall have the rights specified in Section 4.4.2.

4.4.2    Lender’s Rights.
In the case of the events specified in Section 4.4.1 above, Lender shall
promptly notify Borrower thereof. Upon the date as shall be specified in such
Notice, the obligation of Lender to make advances under any Borrowing Advance
Tranche at the Base Rate shall be suspended until Lender shall have later
notified Borrower of Lender’s reasonable determination that the circumstances
set forth in Section 4.4.1 no longer exist. If at any time Lender notifies
Borrower that it has made a determination under Section 4.4.1, then with respect
to any Advance Request previously submitted but not yet funded, and with respect
to the Borrowing Advance Tranche on which an Interest Period shall thereafter
expire, each such increase or renewal Borrowing Advance Tranche shall thereafter
bear interest at the Prime Rate, in each case subject to Section 4.4.1.

5.    PAYMENTS

5.1    Repayment of Sponsor Borrower Loan.
The obligation of Borrower to repay the unpaid principal amount of the portion
of the Sponsor Borrower Loan owed by Borrower together with interest thereon,
shall be evidenced by the Revolving Credit Note payable to the order of Lender.

5.2    Payments.
All payments and prepayments to be made in respect of principal, interest, fees
or other amounts due from Borrower or Sponsor hereunder shall be due and payable
on the date when due without presentment, demand, protest, or notice of any
kind, including, but not limited to, notice of Lender’s intent to accelerate
Borrower’s Obligations under the Loan Documents and notice of such acceleration,
all of which (unless expressly provided in the Loan Documents) are hereby waived
by Borrower, and without set-off, counterclaim or other deduction of any nature,
and Lender’s right to action therefor shall immediately accrue. Such payments
shall be made to Lender in immediately available funds when due. Lender’s
Monthly Payment Statement shall, in the absence of manifest error, be conclusive
as to the amount of principal of and interest on the Sponsor Borrower Loan owed
by Borrower and other amounts owing under this Agreement, provided that Borrower
may challenge the accuracy of any Monthly Payment Statement within 30 days from
the date of receipt of such Monthly Payment Statement.

5.3    Payment Dates.
Subject to the provisions of Section 5.4, interest on the portion of the Sponsor
Borrower Loan owed by Borrower shall be payable in arrears and shall be due,
together with all other amounts set forth on the applicable Monthly Payment
Statement, prior to 12:00 p.m. Eastern Time on the 1st day of any calendar month
during the term hereof (“Payment Date”) and shall be paid by wire transfer of
immediately available funds to an account specified by Servicer. Lender shall
(or shall cause Servicer to) deliver to Borrower an invoice (“Monthly Payment
Statement”) detailing the interest and principal (if applicable) and other fees
due and payable. Except in the case of a prepayment under Section 5.4, Lender
shall deliver the Monthly Payment Statement detailing charges due for the
current calendar month via fax or by other electronic transmittal at least 5
Business Days prior to the first day of the succeeding calendar month. In the
instance of a renewal of an Interest Period pursuant to Section 4.3.3, interest
on such renewed Base Rate Borrowing Advance Tranche shall be due and payable on
the next Payment Date, subject to any adjustments in interest rates, as if the
Interest Period had not expired and then been renewed. Interest on prepayments
under Section 5.4 shall be due on the date such prepayment is due. Interest on
the principal amount of the portion of the Sponsor Borrower Loan owed by
Borrower or other monetary Obligation shall be due and payable on demand after
such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).

5.4    Prepayments.

5.4.1    Voluntary Prepayments.
Borrower shall have the right, at its option, from time to time to prepay the
portion of the Sponsor Borrower Loan owed by Borrower in whole or part at any
time, subject to the terms hereof, but no prepayment may be less than the
outstanding principal balance and accrued interest of the Borrowing Advance
Tranche being prepaid, except for partial prepayments made by Borrower in order
to remedy non-compliance with the Sublimits as provided for herein. Whenever
Borrower desires to prepay any part of the Sponsor Borrower Loan owed by
Borrower, Borrower shall provide a prepayment Notice to Lender by 12:00 p.m.
Eastern Time at least 10 Business Days prior to the date of the proposed
prepayment setting forth the following information: (i) the amount to be
prepaid; (ii) the estimated date on which the proposed prepayment is to be made;
and (iii) a statement indicating the application of the prepayment to the
Borrowing Advance Tranche.
All prepayment Notices shall be irrevocable. The principal amount of the
Borrowing Advance Tranche for which a prepayment Notice is given, together with
Accrued Interest, shall be due and payable by 12:00 p.m. Eastern Time on the
date on which the proposed prepayment is to be made. Lender shall, upon receipt
of Borrower’s Notice, prepare and deliver to Borrower the same day via facsimile
or other electronic transmittal a statement of interest due with respect to such
prepayment, provided that in the event Borrower’s prepayment Notice is not
received by Lender prior to 12:00 p.m. Eastern Time, Lender shall not be
obligated to prepare and deliver such statement of interest until the Business
Day following Lender’s receipt of such Notice.
5.4.1.1    Prepayment of a Base Rate Borrowing Advance Tranche. Unless Borrower
for any reason (i) repays a Prime Rate Borrowing Advance Tranche permitted
hereunder accruing interest at the Prime Rate or (ii) repays all or a part of a
Base Rate Borrowing Advance Tranche upon the expiration of such Base Rate
Borrowing Advance Tranche’s Interest Period, any prepayment under Section 5.4
shall be accompanied by a payment of the Accrued Interest. The Accrued Interest
for the Base Rate Borrowing Advance Tranche shall be an amount equal to the
interest which would have otherwise accrued over the remainder of the applicable
Interest Period (“Accrued Interest”). In addition, upon Lender’s exercise of any
right of acceleration under this Agreement, the Revolving Credit Note, or any
other Loan Document following an Event of Default, Borrower shall pay to Lender
the Accrued Interest on the Base Rate Borrowing Advance Tranche at the time of
acceleration, and all other sums and fees payable to Lender hereunder.
5.4.1.2    Reserved.

5.4.2    Sublimit Violations (Mandatory Prepayment, Collateral Addition or
Supplying Letter of Credit).
5.4.2.1    Upon Borrower’s receipt of Notice that it is not in compliance with
the Sublimits, Borrower must (i) within 90 days of the Notice of Borrower’s
non-compliance with the Sublimits, add and pledge a Multifamily Mortgaged
Property or Student Housing Mortgaged Property in form, substance, value and in
a manner all acceptable to Lender, in its sole discretion, in accordance with
Section 3.1 (upon the addition and pledge of such Multifamily Mortgaged Property
or Student Housing Mortgaged Property and its satisfaction of the Sublimits,
then any excess Net Operating Income or Market Value, as applicable from such
Multifamily Mortgaged Property or Student Housing Mortgaged Property, as
applicable, shall be applied to satisfy Borrower’s non-compliance with Sections
2.1.4.1 or 2.1.4.3, as applicable), (ii) within 30 days of the Notice of
Borrower’s non-compliance with the Sublimits, prepay the portion of the Sponsor
Borrower Loan owed by Borrower in such amount as is necessary to cause
compliance with the Sublimits or (iii) if such Sublimit violation is solely as a
result of non-compliance with Section 2.1.4.1 after the annual Valuation, then
within 30 days of Notice of Borrower’s non-compliance, Borrower shall have the 1
time right to supply a letter of credit (in the form required by Lender so long
as it satisfies the requirements for Letters of Credit set forth in Section
11.15 of the Loan Agreement) in an amount of not less than the difference
between (a) the value of the Collateral Pool Property utilizing the Property LTV
Ratio determined at the annual Valuation and (b) the value of the Collateral
Pool Property utilizing a Property LTV Ratio of 70% (“LOC Amount”); provided,
however, in no event shall the Borrower be permitted to supply a letter of
credit whose LOC Amount exceeds the lesser of 10% of the Maximum Facility
Available or $20,000,000 in the aggregate and not per Collateral Pool Property.
Notwithstanding anything herein to the contrary, if the Borrower elects to
supply a letter of credit, Borrower may borrow and re-borrow provided that all
of the other terms and conditions under this Agreement and the other Loan
Documents are satisfied. In the event a Sublimit violation exists as a result of
non-compliance with Section 2.1.4.1 after Lender conducted a Valuation the year
subsequent to Borrower’s supplying a letter of credit, and Borrower has not
otherwise cured such Sublimit violation as provided herein, then (i) Lender
shall have the right to draw down on the full amount of the letter of credit and
apply the proceeds from the letter of credit to the outstanding Borrowing
Advance Tranche as determined by Lender in its reasonable discretion or (ii)
Borrower may prepay the portion of the Sponsor Borrower Loan owed by Borrower in
such amount as is necessary to cause compliance with the Sublimits or (iii)
Borrower may add a Multifamily Mortgaged Property or Student Housing Mortgaged
Property in form, substance, value and in a manner all acceptable to Lender, in
its sole discretion in accordance with Section 3.1. In no event shall the
Borrower’s supplying a letter of credit be permissible for any period other than
the period from the first annual Valuation establishing the Sublimit violation
pursuant to Section 2.1.4.1 and the next annual Valuation. Borrower shall
provide Notice to Lender and Servicer, within 15 days of Servicer’s or Lender’s
Notice to Borrower of Borrower’s non-compliance with the Sublimits, of
Borrower’s election to proceed under clause (i) clause (ii) or clause (iii) of
the first sentence. Except as otherwise provided in this Section 5.4.2.1, any
prepayment of the portion of the Sponsor Borrower Loan owed by Borrower in
accordance with the provisions of this Section 5.4.2.1 shall be made by Borrower
within 30 days of Servicer's or Lender's Notice to Borrower of Borrower's
non-compliance with the Sublimits, and applied, as directed by Borrower, to the
Borrowing Advance Tranche under the Revolving Credit Note until the Revolving
Credit Note has been repaid in full or, in the absence of any specific direction
from Borrower, as selected by Lender in its sole discretion.
5.4.2.2    Casualty; Condemnation. In the event of a casualty or condemnation
affecting the Collateral Pool Property, any award and/or proceeds payable with
respect to such casualty or condemnation and applied to Borrower’s Obligations
in accordance with the provisions of the Loan Agreement shall be applied without
any prepayment fee or other penalty (but any Accrued Interest shall be paid),
and this Agreement, and the parties’ obligations under the Loan Documents, shall
be terminated, at Borrower’s election in accordance with Section 2.6.

5.5    Reserved.

5.6    Reserved.

5.7    Payment of Additional Compensation in Certain Circumstances.

5.7.1    Increased Costs Resulting from Taxes, Etc.
If any change in any Law, guideline or interpretation or application thereof by
any Official Body charged with the interpretation or administration thereof or
compliance with any written request or directive of any Official Body (other
than as a result of any misconduct by Lender) which is applicable to Lender:
(i)    subjects Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Revolving Credit Note, the Sponsor Borrower Loan or
payments by Borrower of any principal, interest, fees, or other amounts due from
Borrower hereunder, or under the Revolving Credit Note (except for taxes on the
overall net income of Lender); or
(ii)    imposes upon Lender any condition or denies Lender any right, the result
of which is to increase the cost to, reduce the income receivable by, or impose
any expense (including breakage costs) upon Lender with respect to this
Agreement, the Revolving Credit Note or the making, maintenance or funding of
any Borrowing Advance Tranche by an amount which Lender in its discretion deems
to be material;
then, Lender shall from time to time notify Borrower of the amount determined
(using any averaging and attribution methods employed in good faith) by Lender
to be necessary to compensate Lender for such increase in cost (“Increased Cost
Amount”). Such Notice shall set forth in reasonable detail the basis for such
Increased Cost Amount. The Increased Cost Amount shall be due and payable by
Borrower to Lender 30 days after such Notice is given.

5.7.2    Termination.
Upon the occurrence of any event described in Section 5.7.1, Borrower, in lieu
of paying the Increased Cost Amount within the time period set forth in Section
5.7.1, may terminate this Agreement in accordance with the provisions of Section
2.6.

5.8    Indemnity.
Borrower shall jointly and severally indemnify Lender and Servicer against all
losses, claims, damages, liabilities and expenses, including Attorneys’ Fees and
Costs ( individually and collectively, “Loss”) which may be imposed or incurred
by Lender and/or Servicer directly or indirectly arising out of, or in any way
relating to, or a result of any of the following: (i) attempt by Borrower to
revoke (expressly, by later inconsistent notices or otherwise) in whole or part
any Advance Request under Section 2.1.2, any request to release the Collateral
Pool Property under Section 3.2, or notice relating to prepayments under Section
5.4, or (ii) default by Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of Borrower to pay when due (by acceleration or otherwise)
any principal, interest, Accrued Interest or any other amount due hereunder.
If Lender sustains or incurs any such Loss, it shall from time to time notify
Borrower of the amount determined in good faith by Lender (which determination
may include such assumptions, allocations of costs and expenses and averaging or
attribution methods as Lender shall deem reasonable) to be necessary to
indemnify Lender for such Loss. Such Notice shall set forth in reasonable detail
the basis for such determination (which shall be conclusive absent manifest
error). Such amount shall be due and payable by Borrower to Lender 30 days after
such Notice is given.

6.    CONDITIONS OF LENDING
Lender’s obligation to make any Borrower Advance Tranche hereunder or take any
other action under the Loan Documents shall be subject at all times to
satisfaction of each of the following conditions precedent in Lender’s
discretion:

6.1.1    Delivery of Loan Documents.
Lender shall have received all applicable Loan Documents together with all
amendments thereto, and other documents, instruments, policies and forms of
evidence or other material requested by Lender under the terms of this Agreement
or any of the other Loan Documents.

6.1.2    Validity of Representations.
The representations and warranties contained in this Agreement and in each of
the other Loan Documents shall be true and correct.

6.1.3    Valid Security Instrument.
The Security Instrument is a valid lien upon the Collateral Pool Property and is
prior and superior to all other liens and encumbrances thereon except the
Permitted Exceptions.

6.1.4    No Default.
There exists no Event of Default, or Potential Default under this Agreement or
any of the other Loan Documents (or if the term “Event of Default” is not
defined in such other Loan Document, a default thereunder that is uncured beyond
any applicable notice and cure periods, if any, or event, omission or failure of
condition which would constitute an Event of Default after notice or lapse of
time, or both).

6.1.5    Officer’s Certificate.
There shall be delivered to Lender and for the benefit of Lender a certificate,
in form and substance acceptable to Lender, dated the Closing Date and signed by
an Authorized Officer, certifying as appropriate as to:
6.1.5.1    all required actions taken by Borrower and Sponsor in connection with
this Agreement and the other Loan Documents;
6.1.5.2    the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
Borrower and Sponsor for purposes of this Agreement and the true signatures of
such Authorized Officers, on which Lender may conclusively rely;
6.1.5.3    copies of the organizational documents of Borrower and Sponsor
including its certificate of incorporation, by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, and limited
liability company agreement, as applicable, as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of Borrower and Sponsor in each
state where organized or qualified to do business and dated within 30 days of
the Closing Date, all of which shall be attached to such officer’s certificate;
and
6.1.5.4    all material consents required to effectuate the transactions
contemplated hereby shall have been obtained.

6.1.6    Opinion of Counsel.
Prior to the Closing Date, there shall be delivered to Lender, written opinions
of counsel for Borrower, Sponsor and Guarantor in form and substance
satisfactory to Lender and its counsel as to matters customary to the
transactions contemplated herein, or as Lender may reasonably request,
including, but not limited to, an enforceability opinion with respect to
Virginia law.

6.1.7    Legal Details.
All legal documents and due diligence materials in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance satisfactory to Lender and counsel for Lender, and
Lender shall have received all such other counterpart originals or certified or
other copies of such documents or due diligence in connection with such
transactions, in form and substance satisfactory to Lender and said counsel, as
Lender or said counsel may reasonably request.

6.1.8    Payment of Fees.
Borrower and Sponsor shall have paid or caused to be paid to Lender and Freddie
Mac, to the extent not previously paid, all fees, costs and expenses accrued
through the Closing Date, including, but not limited to, Attorneys’ Fees and
Costs, title insurance premiums, surveys, appraisals, all costs incurred in
obtaining environmental, engineering and credit reports, all third party due
diligence costs and other costs and expenses incurred by either Lender or
Freddie Mac in connection with the closing of the Sponsor Borrower Loan.

6.1.9    Other Conditions.
Borrower and Sponsor shall have satisfied such other reasonable conditions as
required by Lender.

7.    REPRESENTATIONS AND WARRANTIES

7.1    Representations and Warranties.
As a material inducement to Lender’s entry into this Agreement, Borrower and
Sponsor (as applicable) as to itself represent and warrant to Lender as of the
Closing Date that:

7.1.1    Authority.
Each of Borrower and Sponsor is in compliance with all laws and regulations
applicable to its organization, existence and transaction of business and has
all necessary rights and powers to borrow the Sponsor Borrower Loan and to own
the Collateral Pool Property as contemplated by this Agreement and the other
Loan Documents.

7.1.2    Binding Obligations.
Borrower and Sponsor are each authorized to execute, deliver and perform its
respective obligations under this Agreement and the other Loan Documents to
which it is a party, and such obligations shall be valid and binding obligations
of Borrower and Sponsor.

7.1.3    Formation and Organizational Documents.
Borrower and Sponsor have delivered to Lender true and complete copies of all
formation and organizational documents of Borrower, Sponsor, of the partners,
managers, joint venturers or members of Borrower and/or Sponsor, if any, and of
any Guarantor of the Sponsor Borrower Loan, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

7.1.4    No Violation.
Borrower’s and Sponsor’s execution, delivery, and performance under this
Agreement and the other Loan Documents to which it is a party do not: (i)
require any consent or approval not heretofore obtained under any partnership
agreement, operating agreement, articles of incorporation, bylaws or other
document; (ii) to Borrower’s Knowledge and Sponsor’s Knowledge violate any
governmental requirement applicable to the Collateral Pool Property or any other
statute, law, regulation or ordinance or any order or ruling of any court or
governmental entity; or (iii) to Borrower’s Knowledge, conflict with, or
constitute a breach or default or permit the acceleration of obligations under
any agreement, contract, lease, or other document by which Borrower or Sponsor
is or such Collateral Pool Property is bound or regulated.

7.1.5    Reserved.

7.1.6    Financial Condition.
All financial statements, Underwriting Materials and such other information
heretofore delivered to Lender by Borrower and Sponsor, including, without
limitation, information relating to the financial condition of Borrower,
Sponsor, the Collateral Pool Property, the partners, joint venturers or members
of Borrower, Sponsor, and/or any Guarantor, fairly and accurately represent the
financial condition of the subject thereof in all material respects and have
been prepared (except as noted therein) in accordance with Section 1.3.

7.1.7    No Material Adverse Change.
There has been no Material Adverse Change in the financial condition of
Borrower, Sponsor or Guarantor since the dates of the latest financial
statements furnished to Lender and, except as otherwise disclosed to Lender in
writing, Borrower, Sponsor and Guarantor have not entered into any material
transaction which is not disclosed in such financial statements.

7.1.8    Accuracy.
All reports, documents, instruments, information and forms of evidence delivered
to Lender concerning the Sponsor Borrower Loan or the Collateral Pool Property
or required by the Loan Documents are accurate, correct and sufficiently
complete to give Lender true and accurate knowledge of their subject matter, and
do not contain any misrepresentation or omission.

7.1.9    Reserved.

7.1.10    Enforceability.
This Agreement and the other Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Sponsor, including
the defense of usury, nor would the exercise of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and neither Borrower nor Sponsor has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

7.1.11    Reserved.

7.1.12    Solvency.
Each of Borrower, Guarantor and Sponsor is not insolvent (as such term is
defined in Section 5.20(b) of the Loan Agreement). After giving effect to the
transactions contemplated by this Agreement and the other Loan Documents, none
of Borrower, Sponsor and Guarantor will be insolvent. None of Borrower,
Guarantor and Sponsor has entered into this Agreement or any Loan Document with
the actual intent to hinder, delay, or defraud any creditor, and Borrower,
Sponsor and Guarantor have received reasonably equivalent value in exchange for
its respective obligations under the Loan Documents. Each of Borrower, Sponsor
and Guarantor does not intend to, and none of Borrower, Sponsor or Guarantor
believes that it will, incur debts and liabilities beyond its ability to pay
such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower, Sponsor or Guarantor).

7.1.13    No Pending Proceedings or Judgments.
None of Borrower, Sponsor or Guarantor is (i) the subject of or a party to
(other than as a creditor) any completed or pending bankruptcy, reorganization
or insolvency proceeding, or (ii) the subject of any judgment unsatisfied of
record or docketed in any court located in the United States.

7.1.14    Authorized Officer/Authorized Representative.
The officers and employees of Borrower who are now (or in the future become)
Authorized Officers of Borrower (i) have direct supervisory and managerial
control over the Borrower and the Collateral Pool Property, subject to the
management thereof in accordance with the terms of the Loan Documents, and (ii)
are familiar with the organization and operations of Borrower and with the
operations of the Collateral Pool Property.

7.1.15    Other Loan Documents.
The representations and warranties set forth in the other Loan Documents are
true and correct.

7.2    Reaffirmation and Survival of Representations and Warranties.
Each (i) Advance Request by Borrower for an advance under this Agreement (ii)
time an advance is made pursuant to this Agreement, (iii) exercise of the First
Option to Extend, (iv) exercise of the Second Option to Extend, (v) release of
the Collateral Pool Property, or (vi) exercise of any Expansion Option (each a
“Reaffirmation Date”) shall constitute an affirmation on the part of Borrower
and Sponsor (as applicable) that the representations and warranties contained in
this Agreement and the other Loan Documents to which Borrower is a party are
true and correct as of the time of such request and that the relevant conditions
precedent set forth in this Agreement have been fully satisfied, notwithstanding
the fact that such representations and warranties are only required to be made
by Borrower and Sponsor upon execution of such Loan Documents. All
representations and warranties made herein shall survive the execution of this
Agreement, each Reaffirmation Date and the execution and delivery of all other
documents and instruments in connection with the Sponsor Borrower Loan, so long
as Lender has any commitment to advance to Borrower hereunder and until the
Sponsor Borrower Loan has been paid in full.

8.    COVENANTS
Borrower covenants and agrees that until the later of (i) satisfaction of all of
the Obligations of Borrower under this Agreement and the other Loan Documents,
and (ii) the Expiration Date, Borrower shall comply at all times with each of
the following covenants:

8.1    Organization and Dissolution.
Borrower shall not dissolve, terminate its existence, liquidate, merge with or
consolidate into another Person. Borrower shall promptly provide Lender with
copies of any material amendments or modifications to the formation or
organizational documents of Borrower, of the partners, managers, joint venturers
or members of Borrower, if any, and of any Guarantor of the Sponsor Borrower
Loan.

8.2    Affiliate Transactions.
Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower, Sponsor or Guarantor, or any of the members of such
Borrower, Sponsor or Guarantor, except for those agreements previously approved
by Lender in writing and (i) in the ordinary course of business, and (ii) are no
less favorable to Borrower than would be obtained in a comparable arm’s-length
transaction with an unrelated third party.

8.3    Assignment.
Without the prior written consent of Lender (which consent shall be in Lender’s
sole discretion), Borrower shall not assign Borrower’s interest under this
Agreement, any of the Loan Documents, or in any monies due or to become due
thereunder, and any assignment without such consent shall be void. In this
regard, Borrower acknowledges that Lender would not make this Sponsor Borrower
Loan except in reliance on Sponsor’s, Borrower’s or Guarantor’s expertise,
reputation, and prior experience in owning and/or operating conventional
multifamily real property, Lender’s knowledge of Borrower, Sponsor and
Guarantor, and Lender’s understanding that this Agreement is more in the nature
of an agreement involving personal services than a standard loan where Lender
would rely on security which already exists.

8.4    Further Assurances.
Upon Lender’s request and at Borrower’s sole cost and expense, Borrower and
Sponsor shall, and shall cause any person or entity affiliated with Borrower or
Sponsor to, execute, acknowledge and deliver any other instruments, including,
without limitation, replacement promissory notes, guaranties or other loan
documents, and perform any other acts necessary, desirable or proper, as
reasonably determined by Lender, to carry out the purposes of this Agreement and
the other Loan Documents or to perfect and preserve any liens created by the
Loan Documents. This obligation shall survive any foreclosure or deed in lieu of
foreclosure of the Collateral Pool Property.

8.5    Proceedings and Judgments.
If any suit or legal proceeding (“Proceeding”) is commenced seeking to enjoin or
otherwise prevent or declare unlawful the use, occupancy, operation or
maintenance of the Collateral Pool Property or any portion thereof, or if any
other Proceeding is filed against Borrower in an amount in excess of $1,000,000,
Borrower shall promptly notify Lender in writing and to the extent permitted by
law and at its sole expense, (i) cause any Proceeding, to be vigorously
contested in good faith, and (ii) in the event of an adverse ruling or decision,
prosecute all allowable appeals therefrom. Without limiting the generality of
the foregoing, Borrower shall resist the entry or seek the stay of any temporary
or permanent injunction that may be entered and use commercially reasonable
efforts to bring about a favorable and speedy disposition of all such
proceedings, as well as any others. Upon request by Lender, Borrower will
provide Lender with written updates on the status of any proceeding. Borrower
shall furnish to Lender prompt notice of any order, judgment or decree in excess
of $100,000 having been entered against Borrower.

8.6    Compliance with Lender Requirements.
Borrower and Sponsor shall comply with the requirements of Lender in order to
enable Lender to sell or securitize all or any part of the Sponsor Borrower
Loan, provided that Borrower, Sponsor and any Guarantor shall not be required to
do anything that has the effect of (i) changing the material economic or other
business terms of this Agreement, the Revolving Credit Note or any other Loan
Documents, or (ii) imposing on Borrower, Sponsor or any Guarantor greater
liability or obligation than that set forth in this Agreement, the Revolving
Credit Note or any other Loan Documents.

8.7    Correction of Defects.
Within a commercially reasonable period of time after Borrower acquires
knowledge of or is given notice of a material defect in the Collateral Pool
Property or any departure from other requirements of this Agreement or the other
Loan Documents, including, without limitation any Event of Default or Potential
Default, under this Agreement or any of the Loan Documents, Borrower shall
commence and continue with diligence to correct all such defects and departures
(including, without limitation, any corrective action necessary to perfect and
maintain perfected as valid liens upon the Collateral Pool Property and all
other collateral the liens granted by Borrower to Lender under the Loan
Documents). Borrower shall endeavor to complete such corrections within 30 days
after Borrower acquires such knowledge or is given such notice, or, if such
corrections cannot reasonably be completed within 30 days then within 60 days in
total. Upon Borrower acquiring knowledge of such defect (other than as a result
of written notice to Borrower from Lender), Borrower shall promptly advise
Lender in writing of such matter and the measures being taken to make such
corrections, along with an estimate of the time of completion.

8.8    Notice of Material Adverse Change.
Borrower shall promptly notify Lender of any Material Adverse Change affecting
Borrower, Guarantor, the Collateral Pool Property, this Agreement or the other
Loan Documents.

8.9    Annual Evaluation.
Borrower shall deliver and cause Guarantor to deliver to Servicer by no later
than 60 days prior to the first anniversary of the Closing Date dated as of June
30, 2017 and thereafter no later than 90 days after the most recent calendar
year end dated as of December 31st, the items set forth in clauses (i) through
(iv) below for the purpose of Lender determining that Guarantor satisfies the
Minimum Net Worth and Liquidity requirements set forth in the Guaranty as well
as determining whether a Material Adverse Change has occurred. Borrower shall
and will cause Guarantor to comply with this Section 8.9 annually thereafter.
(i)    The most recent fiscal year-end financial statements for (a) Borrower,
and (b) Guarantor (together, the “Required Financial Statements”), which
Required Financial Statements must (x) comply with the requirements of the then
current version of the Freddie Mac Multifamily Seller/Servicer Guide (“Guide”),
(y) include a balance sheet, income statement and statement of cash flows
(provided that for the statement of cash flows, the operating entries need to be
included however the investing and financing entries will not be required), each
in form and substance reasonably acceptable to Lender and (z) be certified by an
Authorized Officer of Borrower Guarantor , as applicable,
(ii)    A complete Freddie Mac Form 1115 (which then current Freddie Mac Form
1115 will be provided by Servicer) for Borrower and Guarantor, dated as of
December 31st, including, without limitation, fully completed net worth,
liquidity and contingent liabilities sections,
(iii)    A complete Freddie Mac Form No. 1116 (which then current Freddie Mac
Form 1116 will be provided by Servicer) for the Guarantor, dated as of December
31st, and
(iv)    A statement showing any change in the (a) Liquidity, (b) Minimum Net
Worth, (c) contingent liabilities and (d) value of encumbered assets as set
forth in Form 1116 of Guarantor (in each case, as determined in accordance with
Freddie Mac Form 1115), dated as of December 31st, as certified by an Authorized
Officer of Guarantor.

8.10    Compliance with Guaranty.
Borrower shall cause Guarantor to comply with the terms and provisions of the
Guaranty.

9.    DEFAULT

9.1    Events of Default.
The occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law) shall be an “Event of Default”:

9.1.1    Payments Under Loan Documents.
Borrower shall fail to pay any principal under the Borrowing Advance Tranche
(including scheduled installments, mandatory prepayments or the payment due at
maturity), or shall fail to pay any interest on the portion of the Sponsor
Borrower Loan owed by Borrower or any other amount owing hereunder or under any
other Loan Documents after such principal, interest or other amount becomes due
in accordance with the terms hereof or thereof, or shall fail to pay to Lender
an amount which is payable under this Agreement or, any other Loan Document
“upon demand”, and such “upon demand payment” is not made within 5 days of
either written Notice to Borrower or request for such payment as set forth in
any invoice or monthly statement provided to Borrower;

9.1.2    Breach of Representation or Warranty.
Any representation or warranty made at any time by Borrower or Sponsor herein or
in any other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished which is not cured within 30 days after written Notice thereof from
Lender to Borrower, or within such additional reasonable time as may be
necessary, in Lender’s judgment to cure such breach, in the event Borrower
commences such cure within such 30 day period and thereafter diligently pursues
such cure, not to exceed 60 additional days;

9.1.3    Breach of Covenant.
Borrower or Sponsor shall default in the observance or performance of any
covenant, condition or provision hereof or under any other Loan Document, which
default is not otherwise specified as an “Event of Default” under (i) the
provisions of this Article 9 or (ii) Section 9.01 of the Loan Agreement with
respect to the Collateral Pool Property and is not cured within 30 days after
Notice thereof from Lender to Borrower, or within such additional reasonable
time as may be necessary, in Lender’s judgment, to cure such breach in the event
the Borrower commences such cure within such 30 day period and thereafter
diligently pursues such cure, not to exceed 60 additional days, provided that,
no such Notice or grace period shall apply in the case of any default which
could, in Lender’s judgment, absent immediate exercise by Lender of a right or
remedy under this Agreement or any of the other Loan Documents, result in
additional harm to Lender, impairment of the Revolving Credit Note or any rights
of Lender under this Agreement or any security given under any other Loan
Document;

9.1.4    Event of Default under the Other Loan Documents.
Borrower or Sponsor shall be in default under any provision of the Revolving
Credit Note or any other Loan Document beyond any applicable notice and cure
period, if any;

9.1.5    Final Judgments or Orders.
Any final judgments or orders for the payment of money in excess of $1,000,000
in the aggregate shall be entered against Borrower by a court of competent
jurisdiction, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of 30 days from the date of entry;

9.1.6    Notice of Lien or Assessment.
A notice of Lien or assessment in excess of $1,000,000 which is not a Permitted
Exception is filed of record with respect to all or any part of any of
Borrower’s assets, or any taxes or debts owing at any time or times hereafter to
the United States, or any department, agency or instrumentality thereof, or by
any state, county, municipal or other governmental agency, becomes payable and
the same is not paid or otherwise discharged within 30 days after the same
becomes payable, unless the same is being contested in accordance with the Loan
Documents;

9.1.7    Insolvency.
Borrower or Sponsor is insolvent (as such term is defined in Section 5.20(b) of
the Loan Agreement) or admits in writing its inability to pay its debts as they
come due;

9.1.8    Cessation of Business.
Borrower or Sponsor ceases to conduct their respective businesses, or Borrower
or Sponsor is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of their respective businesses or the right
to use or lease the Collateral Pool Property as a conventional multifamily real
property and such injunction, restraint or other preventive order is not
dismissed within 10 Business Days after the entry thereof;

9.1.9    Lien Priority.
The Liens granted to and for the benefit of Lender do not constitute valid first
priority Liens (subject to Permitted Exceptions) under applicable Laws and such
default shall continue unremedied for a period of 30 Business Days after
Borrower’s Knowledge of the occurrence thereof or such additional reasonable
time period necessary to cure such default, in the event Borrower commences such
cure within such 30 Business Day period and thereafter diligently pursues such
cure, for a period not to exceed 60 additional days (such cure period to be
applicable only in the event such default can be remedied by corrective action
of Borrower to the satisfaction of Lender as determined by Lender in its
reasonable discretion);

9.1.10    Bankruptcy and Other Proceedings.
Borrower or Sponsor voluntarily files for bankruptcy protection under the United
States Bankruptcy Code or voluntarily becomes subject to any reorganization,
receivership, insolvency proceeding or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights, or an
involuntary case is commenced against Borrower or Sponsor by any creditor (other
than Lender) of Borrower or Sponsor pursuant to the United States Bankruptcy
Code or other federal or state law affecting debtor and creditor rights and is
not dismissed or discharged within 60 days after filing;

9.1.11    Material Adverse Change.
There shall occur a Material Adverse Change;

9.1.12    Affiliate Borrower Material Adverse Change.
There shall occur an Affiliate Borrower Material Adverse Change which is not
corrected pursuant to the terms and provisions of the Affiliate Borrower Credit
Agreement;

9.1.13    Property DSCR /Property LTV Ratio.
Either the Property DSCR fails to comply with the requirements of Section
2.1.4.1 or the Property LTV Ratio exceeds the ratio permitted pursuant to
Section 2.1.4.3 for a period of 90 consecutive days from the date of Borrower’s
receipt of Notice of such non-compliance;

9.1.14    Guarantor Default.
Guarantor fails to comply with any of the terms and provisions of the Guaranty;
or

9.1.15    Affiliate Borrower Seasoning Fees.

An Affiliate Borrower shall fail to pay its Affiliate Borrower Seasoning Fees.

9.2    Consequences of Event of Default.

9.2.1    Acceleration of Sponsor Borrower Loan.
Upon an Event of Default, Lender shall be entitled, without limitation, to (i)
accelerate the portion of the Sponsor Borrower Loan owed by Borrower, and (ii)
collect the Indebtedness.

9.2.2    Remedies Cumulative.
Upon an Event of Default under Section 9.1, Lender shall be entitled to all of
the rights and remedies granted to Lender under the Loan Documents and
applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. Following an Event of Default,
the portion of the Sponsor Borrower Loan owed by Borrower may be reinstated only
upon the express written approval of Lender, to be granted, withheld or
conditioned in its sole discretion.

9.2.3    Notice of Sale.
Any notice required to be given by Lender of a sale, lease, or other disposition
of any Collateral that is personal property or any other intended action by
Lender under the Uniform Commercial Code, if given at least 10 days prior to
such proposed action, shall constitute commercially reasonable notice thereof to
Borrower.

10.    MISCELLANEOUS

10.1    Reserved.

10.2    Successors and Assigns.
This Agreement shall be binding upon and shall inure to the benefit of Lender,
Sponsor, Borrower and their respective successors and assigns, except that
Borrower or Sponsor may not assign or transfer any of its respective rights or
Obligations hereunder or any interest herein.

10.3    Modifications, Amendments or Waivers.
Lender, Borrower and Sponsor may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of Lender, Borrower or Sponsor hereunder or thereunder, or may
grant written waivers or consents to a departure from the due performance of the
Obligations of Borrower or Sponsor hereunder or thereunder. Any such written
agreement, waiver or consent (i) shall be effective to bind Lender, Borrower and
Sponsor, and (ii) shall be accompanied in each instance by a written affirmation
executed by Guarantor consenting to such actions.

10.4    Forbearance.
Lender may (but shall not be obligated to) agree with Borrower or Sponsor, from
time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any Guarantor or other third party
obligor, to take any of the following actions: (i) extend the time for payment
of all or any part of the Sponsor Borrower Loan; (ii) reduce the payments due
under this Agreement, the Revolving Credit Note or any other Loan Document;
(iii) release anyone liable for the payment of any amounts under this Agreement,
the Revolving Credit Note or any other Loan Document; (iv) modify the terms and
time of payment of the Sponsor Borrower Loan; (v) join in any extension or
subordination agreement; (vi) release any Collateral Pool Property; (vii) take
or release other or additional security; (viii) modify the rate of interest or
period of amortization of the Revolving Credit Note or change the amount of the
monthly installments payable under the Revolving Credit Note; and (ix) otherwise
modify this Agreement, the Revolving Credit Note or any other Loan Document.
Any forbearance by Lender in exercising any right or remedy under the Revolving
Credit Note, this Agreement, or any other Loan Document or otherwise afforded by
applicable Law, shall be in writing and shall not be deemed a waiver of or
preclude the exercise of any right or remedy. The acceptance by Lender of
payment of all or any part of the Sponsor Borrower Loan after the due date of
such payment, or in an amount which is less than the required payment, shall not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Sponsor Borrower Loan or to exercise any remedies for
any failure to make prompt payment. Enforcement by Lender of any security for
the Sponsor Borrower Loan shall not constitute an election by Lender of remedies
so as to preclude the exercise of any other right available to Lender. Lender’s
receipt of any awards or proceeds shall not operate to cure or waive any Event
of Default.

10.5    Remedies Cumulative.
Each right and remedy provided in this Agreement is distinct from all other
rights or remedies under this Agreement or any other Loan Document or afforded
by applicable Law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order.

10.6    Reimbursement and Indemnification of Lender and Servicer by Borrower;
Taxes.
Borrower agrees unconditionally upon demand to pay or reimburse to Lender and
Servicer and to hold Lender and Servicer harmless against (i) liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements
(including fees and expenses of counsel for Lender and Servicer, incurred by
Lender and Servicer (a) in connection with the administration and interpretation
of this Agreement, and other instruments and documents to be delivered
hereunder, (b) relating to any amendments, waivers or consents pursuant to the
provisions hereof, (c) in connection with the enforcement of this Agreement or
any other Loan Document, or collection of amounts due hereunder or thereunder or
the proof and allowability of any claim arising under this Agreement or any
other Loan Document, whether in bankruptcy or receivership proceedings or
otherwise, and (d) in any workout or restructuring or in connection with the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings, or (ii) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Lender or Servicer, in its capacity as such,
in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by Lender or Servicer hereunder or
thereunder, provided that Borrower shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (a) if the same results from Lender’s
negligence or willful misconduct or breach of this Agreement, (b) any action
taken with respect to the Collateral Pool Property after Lender has acquired
title to the Collateral Pool Property in a foreclosure proceeding, (c) if
Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that Borrower shall
remain liable to the extent such failure to give notice does not result in a
loss to Borrower), or (d) if the same results from a compromise or settlement
agreement entered into without the consent of Borrower, which shall not be
unreasonably withheld. Borrower agrees unconditionally to pay all stamp,
document, transfer, mortgage registration, recording or filing taxes or fees and
similar impositions now or hereafter determined by Lender to be payable in
connection with this Agreement or any other Loan Document, and Borrower agrees
unconditionally to hold Lender and Servicer harmless from and against any and
all present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions.

10.7    Holidays.
Whenever the funding of the Borrowing Advance Tranche hereunder shall be due on
a day which is not a Business Day such payment shall be due on the next Business
Day and such extension of time shall be included in computing interest and fees,
except that the portion of the Sponsor Borrower Loan owed by Borrower shall be
due on the Business Day preceding the Expiration Date if the Expiration Date is
not a Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the portion of the Sponsor Borrower Loan owed by
Borrower) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.


Credit Agreement        Page 13

--------------------------------------------------------------------------------






10.8    Notices.
(a)    All Notices under or concerning this Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of (i) the date when the
Notice is received by the addressee, (ii) the 1st Business Day after the Notice
is delivered to a recognized overnight courier service, with arrangements made
for payment of charges for next Business Day delivery, or (iii) the 3rd Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested. Addresses for Notice are as
follows:
If to Lender:


Federal Home Loan Mortgage Corporation
c/o KeyBank Real Estate Capital – Servicing Department
11501 Outlook Street, Suite 300
Overland Park, Kansas 66211
Mailcode: KS-01-11-0501
Attention: Servicing Manager


If to Borrower:


[__________________]
3284 Northside Parkway, Suite 150
Atlanta, Georgia 30327
Attention: Jeffrey R. Sprain


If to Sponsor:


Preferred Apartment Communities, Inc.
3284 Northside Parkway, Suite 150
Atlanta, Georgia 30327
Attention: Jeffrey R. Sprain


Lender shall endeavor to give the individuals or entities listed below courtesy
copies of any notice given to Borrower by Lender or Servicer, at the address set
forth below; provided, however, that failure to provide such courtesy copies of
notices shall not affect the validity or sufficiency of any Notice to Borrower,
shall not affect Lender’s rights and remedies hereunder or under any other Loan
Documents, nor subject Lender to any claims by or liability to Borrower or any
other individual or entity, it being acknowledged and agreed that no individual
or entity listed below is a third-party beneficiary to any of the Loan
Documents.


Preferred Apartment Communities, Inc.
3284 Northside Parkway
Suite 150
Atlanta, Georgia 30327
Attention: John A. Isakson


Credit Agreement        Page 14

--------------------------------------------------------------------------------







Preferred Apartment Communities, Inc.
3284 Northside Parkway
Suite 150
Atlanta, Georgia 30327
Attention: John A. Williams


Preferred Apartment Communities, Inc.
3284 Northside Parkway
Suite 150
Atlanta, Georgia 30327
Attention: Leonard A. Silverstein


Capital Law & Advisory Partners, LLC
375 Northridge Road
Suite 485
Atlanta, Georgia 30350
Attention: Stephen F. White


(b)    Any party to this Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 10.8. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 10.8,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 10.8 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.
(c)    Any Notice under the Revolving Credit Note and any other Loan Document
that does not specify how Notices are to be given will be given in accordance
with this Section 10.8.

10.9    Severability.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, and all other
provisions shall remain in full force and effect. This Agreement contains the
entire agreement between the parties as to the rights granted and the
obligations assumed in this Agreement. This Agreement may not be amended or
modified except by a writing signed by the party against whom enforcement is
sought.

10.10    Governing Law; Consent to Jurisdiction and Venue.
This Agreement, and any Loan Document which does not itself expressly identify
the Law that is to apply to it, shall be governed by the Laws of the
Commonwealth of Virginia. Borrower and Sponsor agree that any controversy
arising under or in relation to this Agreement or any other Loan Document which
does not expressly identify the Law that is to apply to it, shall be litigated
in the courts located in the Commonwealth of Virginia. The state and federal
courts and authorities with jurisdiction in the Commonwealth of Virginia shall
have non-exclusive jurisdiction over all controversies which shall arise under
or in relation to this Agreement. Borrower and Sponsor each irrevocably consents
to service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Agreement is intended
to limit any right that Lender may have to bring any suit, action or proceeding
relating to matters arising under this Agreement in any court of any other
jurisdiction.

10.11    Prior Understanding.
This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

10.12    Duration; Survival.
All representations and warranties of Borrower and Sponsor contained herein or
made in connection herewith shall survive the funding of the Borrower Advance
hereunder and shall not be waived by the execution and delivery of this
Agreement, any investigation by Lender, the funding of the Borrowing Advance
Tranche, or increase thereof, or payment in full of the portion of the Sponsor
Borrower Loan owed by Borrower. All covenants and agreements of Borrower and
Sponsor contained herein shall continue in full force and effect from and after
the date hereof so long as Borrower may borrow hereunder and until the later of
the (i) Expiration Date, or (ii) payment in full of the Obligations. Except as
provided in Sections 2.6 and 3.2, all covenants and agreements of Borrower and
Sponsor contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Revolving Credit Note shall survive payment in full of
the portion of the Sponsor Borrower Loan owed by Borrower and the Expiration
Date. Notwithstanding any of the foregoing to the contrary, in no event shall
(a) the release of Lender’s Lien on the Collateral Pool Property, (b) the
maturity, expiration or early termination of the Revolving Credit Note or (c)
the expiration or early termination of this Agreement, be deemed to terminate
any covenants, agreements, representations or warranties contained in this
Agreement, the Revolving Credit Note or any of the other Loan Documents, to the
extent that such covenant, agreement, representation or warranty, shall, by its
terms survive the release, maturity, expiration or early termination of this
Agreement, the Revolving Credit Note or any of the other Loan Documents.

10.13    Exceptions.
The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

10.14    Servicing.
Pursuant to the terms of the Guide and any Servicing Agreement, if any, Lender
may designate Servicer to perform some or all of Lender’s obligations under this
Agreement, the Revolving Credit Note and the other Loan Documents.

10.15    Permanent Financing.
Borrower agrees that in the event the Collateral Pool Property is released and
either Borrower or purchaser does intend to use a Securitized Loan for the
refinancing or acquisition financing, as applicable, then in such event,
Borrower will assist in providing to Lender information as reasonably necessary
for Lender to provide a quote for such permanent financing.  If the material
terms of the Securitized Loan are equal to or better than the terms being
offered by another lender, Lender shall be entitled to refinance or acquisition
finance, as applicable, the Collateral Pool Property. Notwithstanding anything
in this Section 10.15 to the contrary, the portion of the Sponsor Borrower Loan
owed by Borrower has been provided to the Borrower with the expectation that the
Collateral Pool Property will either be refinanced or acquisition financed with
a Securitized Loan.

10.16    Authority to File Notices.
Borrower irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to file for record, at Borrower’s cost and expense and in
Borrower’s name, any notices that Lender considers reasonably necessary or
desirable to protect the Collateral.

10.17    WAIVER OF TRIAL BY JURY.
TO THE EXTENT PERMITTED BY VIRGINIA LAW, BORROWER, SPONSOR AND LENDER EACH (A)
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP AMONG THE PARTIES AS BORROWER,
SPONSOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.

10.18    Advertising.
Lender may include the name of Borrower and Sponsor, the name and location of
the Collateral Pool Property, the Sponsor Borrower Loan and the number of
apartment units contained in the Collateral Property on Lender’s client list and
in any typical advertisement.

10.19    Confidentiality.
The Borrower, Sponsor and Servicer must treat this Agreement and all other Loan
Documents as “confidential information” and any material relating to this
Agreement and the other Loan Documents, defined as “derivative information,” as
confidential information.  Borrower, Sponsor and Servicer shall not release or
disclose or permit the release or disclosure of all or any part of the
confidential information or the derivative information for any purpose at any
time except to the extent expressly required or consented to by Lender in
writing, or ordered by a court or administrative agency.   In the event
Borrower, Sponsor or Servicer anticipates that any may be required, for any
reason, to release or disclose confidential information or derivative
information, the Borrower, Sponsor or Servicer (as applicable) must immediately
notify the Lender to allow the Lender to take any actions it deems necessary to
prevent or limit the release or disclosure of the confidential information or
derivative information.  Unless the Borrower, Sponsor or Servicer has obtained
prior written consent from Lender, the Borrower, Sponsor or Servicer must not
copy or permit copies to be made of all or any part of the confidential
information or the derivative information except to the extent necessary for
servicing the Sponsor Borrower Loan or fulfilling any other obligations to
Lender.  The Servicer may provide confidential information or derivative
information to those officers, directors, principals, partners or employees of
the Servicer and its regulators, auditors, counsel and accountants to the extent
necessary to perform its services pursuant to its Servicing Agreement.  The
Servicer must notify any individuals receiving confidential information or
derivative information that the individual has the same obligations as the
Servicer to keep the confidential information or derivative information
confidential.  The Borrower and Sponsor may provide confidential information or
derivative information to those officers, directors, principals, partners or
employees of the Borrower and Sponsor and their respective auditors, counsel and
accountants to the extent necessary for Borrower to conduct its operations,
regulations, and notify any individual receiving confidential information or
derivative information that the individual has the same obligations as the
Borrower to keep the confidential information or derivative information
confidential.

10.20    Time of Essence.
Time is of the essence with respect to each obligation of Borrower, Sponsor and
Lender hereunder.

10.21    Counterparts.
This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

10.22    NOTICE OF FINAL AGREEMENT.
THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO.




Credit Agreement        Page 15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.


WITNESS:




                                           
Print Name:                        


BORROWER:















[Signatures Continue on the Following Page]




Credit Agreement
Signature Page



--------------------------------------------------------------------------------








SPONSOR:


WITNESS:
PREFERRED APARTMENT COMMUNITIES, INC., a Maryland corporation

                
Print Name:             
By:                
Jeffrey R. Sprain
Senior Vice President
General Counsel and Secretary










    




[Signatures Continue on the Following Page]




Credit Agreement
Signature Page



--------------------------------------------------------------------------------






LENDER:


WITNESS:
FEDERAL HOME LOAN MORTGAGE CORPORATION



                        
Print Name:                     


By:            
Name:
Title:














Credit Agreement
Signature Page

--------------------------------------------------------------------------------






SCHEDULE 1.1(A)


LIST OF COLLATERAL POOL PROPERTY,
ASSOCIATED INITIAL NET OPERATING INCOME, INITIAL MARKET VALUE,
INITIAL ALLOCATED ADVANCE AMOUNT, MAXIMUM RECOVERY AMOUNT AND MAXIMUM MARKET
VALUE




Collateral Pool Property
Initial Net Operating Income


Initial Market Value
Initial Allocated Advance Amount


Maximum Recovery Amount
Maximum Market Value
[Property Name]
[NOI]
[MKT Value]
[$TBD]
 
 
 
 
 
 
 
 































Credit Agreement
Schedule 1.1(A)

--------------------------------------------------------------------------------






SCHEDULE 1.1(B)


LIST OF
COLLATERAL POOL PROPERTY DOCUMENTS
(a)
[Security Instrument]

(b)
Multifamily Loan and Security Agreement

(c)
UCC-1 Financing Statements

(d)
Documents evidencing O & M Programs (if any)

(e)
Title insurance policy acceptable to Lender, in an amount equal to not less than
the Initial Market Value of such Mortgaged Property, which title insurance shall
include the following endorsements (where and if applicable): (i) a last dollar
endorsement, (ii) a variable rate mortgage endorsement, and (iii) a revolving
credit endorsement.













Credit Agreement
Schedule 1.1(B)

--------------------------------------------------------------------------------






SCHEDULE 2.1.2

FORM OF
ADVANCE REQUEST
______________, 20__
[Lender’s Name and Address]
Attention:
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of __________, 20____, as
amended (the “Credit Agreement”) by and between _________________________, a
______________________, having an address at _________________________
(“Borrower”), __________, a __________ having an address at
_________________________ (“Sponsor”), and _______________________, a
______________________ (“Lender”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
I, _______________, the _______________ of Borrower, a _______________, do
hereby certify on behalf of Borrower as of the date hereof, as follows:
Borrower is entitled to and hereby requests Lender to make an advance [or to
increase the existing Borrowing Advance Tranche] under the Credit Agreement in
the amount of $__________ (which must be greater than or equal to
$______________. Funds should be delivered to Borrower by wire to the following
account:
Bank Name and Location:     
ABA Number:     
Account Name:     
Account Number:     
Further Credit Instructions:     
Attention:     
1.    The requested date of the advance [or increase of the existing Borrowing
Advance Tranche] (the “Borrowing Date”) is ______________.
2.    The Borrowing Advance Tranche [or increase of the existing Borrowing
Advance Tranche as requested herein] shall bear interest at (check one):
_____    Prime Rate*
_____    Base Rate




Credit Agreement
Schedule 2.1.2

--------------------------------------------------------------------------------





* Prime Rate is available only as specified in the Credit Agreement
3.    The Interest Period (if the Base Rate is selected) applicable to the
advance is 1 month.




4.    Borrower will (check one):
_____
Pay all interest due and payable under the Borrowing Advance Tranche [requested
herein] or [as increased by this requested advance] in monthly installments
pursuant to the terms of the Credit Agreement.

_____
Prepay all interest for such Borrowing Advance Tranche as of the Borrowing Date.

5.    If applicable, the Base Rate for the Base Rate Borrowing Advance Tranche
requested hereunder shall be __% consisting of a LIBOR Index Rate of ___ % and a
Margin of __%.


6.    Following the disbursement of the funds comprising the Borrowing Advance
Tranche [requested herein] or [as increased as requested herein], the total
number of Borrowing Advance Tranches outstanding will be no more than 1.
7.    If applicable (i.e. in the event of an Advance Request for [a Borrowing
Advance Tranche] or [an increase of an existing Borrowing Advance Tranche], the
maturity date of the Interest Period of the Borrowing Advance Tranche [requested
herein] or [increased herein] is (choose and complete one of the following):
____________, 20__ (which is the last day of the Interest Period, in the event
that such date is a Business Day)
______________, 20__ (which is the Business Day following the last day of the
Interest Period, in the event that such date is not a Business Day).
8.    This request for an advance is made pursuant to and in accordance with the
provisions of the Credit Agreement. The proceeds of such advance are to be used
for a permitted purpose under Section 17 of the Revolving Credit Note.
9.    The principal amount outstanding under the Credit Agreement on the date
hereof, prior to any advance in response to this request, is $_____________.


Credit Agreement
Schedule 2.1.2

--------------------------------------------------------------------------------





10.    To the best of Borrower’s Knowledge following diligent inquiry, the
advance of the funds requested herein will not cause Borrower to be in
non-compliance with the Sublimits set forth in Section 2.1.4 of the Credit
Agreement.
11.    Guarantor is in compliance with the requirements set forth in Section
8.10 of the Credit Agreement relating to the Minimum Net Worth and Liquidity
requirements.
12.    To the best of Borrower’s Knowledge following diligent inquiry, the
computations set forth in Paragraphs [19] through [22] as certified by Servicer
are accurate.
13.    Except as set forth herein and approved by Lender, all of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct on the date hereof, and will continue to be
true and correct on the Borrowing Date.
14.    No Potential Default or Event of Default exists as of the date hereof and
the Borrowing Date.
15.    All of the other terms and conditions set forth in the Credit Agreement
and the other Loan Documents pertaining to the Sponsor Borrower Loan have been
satisfied.
16.    All items that Borrower and Guarantor are required to furnish to Lender
pursuant to the Credit Agreement to accompany this request are true and complete
in all material respects.
17.    The undersigned is an Authorized Officer of Borrower.
18.    Notice of this Advance Request shall be deemed received by Lender when
(i) sent by email to mfla@freddiemac.com and (ii) telephonically confirmed with
a Loan Accounting Representative.
[The Advance Request continues on the following page]


Credit Agreement
Schedule 2.1.2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate this ______
day of ___________, ____.
BORROWER:


_______________________, a _____________________________






By:    
Name:     
Title:     


As to item 11 set forth herein:


GUARANTOR:


______________________________,
a ______________________________




By:    


Name:     


Title:     








[The Advance Request continues on the following page]






Credit Agreement
Schedule 2.1.2

--------------------------------------------------------------------------------







19.    The current Property LTV Ratio is ___%, which is less than or equal to
the Maximum Property LTV Ratio specified in Section 2.1.4.1 of ___%, determined
as follows:
A.
The current Sponsor Borrower Loan balance owed by Borrower
$_____________
B.
The current Market Value of the Collateral Pool Property
$____________
C.
Item A divided by Item B and then multiplied by 100% equals the Property LTV
Ratio
____________%



20.    Following the disbursement of the funds comprising the Borrowing Advance
Tranche [requested herein] or [increased herein], the Property LTV Ratio will
equal ___%, which is less than or equal to the Maximum Property LTV Ratio set
forth in Schedule 2.1.4.1 of the Credit Agreement of ___%, determined as
follows:
A.
The Sponsor Borrower Loan balance owed by Borrower upon disbursement of the
funds comprising the Borrowing Advance Tranche [or increase thereof] requested
herein
$_____________
B.
The current Market Value of the Collateral Pool Property
$____________
C.
Item A divided by Item B and then multiplied by 100% equals the Property LTV
Ratio
____________%

21.    The current Property DSCR is ______ : 1.00, which is not less than _____
: 1.00, as set forth in Section 2.1.4.3 of the Credit Agreement determined as
follows:


A.
Net Operating Income of the Collateral Pool Property determined by Lender
$_____________
B.
Property Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Property DSCR
____________%



Credit Agreement
Schedule 2.1.2

--------------------------------------------------------------------------------





22.    Following the disbursement of the funds comprising the Borrowing Advance
Tranche [requested herein] or [increased herein] the Property DSCR will be
______ : 1.00, which is not less than _____ : 1.00, as set forth in Section
2.1.4.3 of the Credit Agreement determined as follows:


A.
Net Operating Income of the Collateral Pool Property as determined by Lender
$_____________
B.
Property Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Property DSCR
____________%



Servicer hereby certifies (i) to the accuracy of each of the mathematical
computations set forth in paragraphs 19 through 22 above (acknowledging that
Servicer has relied, with Lender’s consent and without independent verification
thereof, on the Net Operating Income and Market Value prepared by Lender), and
(ii) to the best of its knowledge and belief, that all statements made by
Borrower herein are true and accurate in all material respects.
SERVICER


_______________________, a _____________________________






By:    
Name:
Title:




Dated: ___________________________________








Credit Agreement
Schedule 2.1.2

--------------------------------------------------------------------------------










SCHEDULE 2.1.4


FORM OF NOTICE FOR SUBLIMIT VIOLATIONS




[DATE]


_________________
_________________
_________________


Re:    ______________________


Dear __________________:


In accordance with the Credit Agreement by and among ____________, a ___________
(“Borrower”) ____________, a ___________ (“Sponsor”) and [____________________],
a [____________________] (“Servicer”) dated [____] [__], 20__, requires a
Valuation of the Collateral Pool Property. Such Valuation has been performed in
accordance with Freddie Mac’s current underwriting policies, practices and
procedures subject to the terms and provisions of Section 1.2.3 of the Credit
Agreement) and is based in large part, but not entirely, on Borrower’s supplied
property level financial statements as provided to the Servicer. Based on this
analysis, Freddie Mac has determined the following Property LTV Ratio, Property
DSCR and NOI:


Property LTV Ratio:




Credit Agreement
Schedule 2.1.4

--------------------------------------------------------------------------------





Property DSCR :


NOI:


The [Property LTV Ratio] [and] [Property DSCR] are not in compliance with the
Sublimits set forth in [Sections 2.1.4.1 and 2.1.4.3][Section 2.1.4.1][Section
2.1.4.3] of the Credit Agreement, and Borrower shall comply with Section 5.4.2
of the Credit Agreement.


Please call the undersigned at ______________________________ if you have any
questions.


Sincerely,












72053364_2

--------------------------------------------------------------------------------






SCHEDULE 2.3
FORM OF
[SCHEDULED MATURITY DATE EXTENSION CONFIRMATION] OR [NET SPREAD TABLE AFTER
EXPANSION TO SPONSOR BORROWER LOAN CONFIRMATION]
[______________], 20[__]
[__________]
[__________]
[__________]
[__________]
Attention: [__________]


Ladies and Gentlemen:


Reference is made to that Credit Agreement dated as of [__________], as amended
(the “Credit Agreement”) initially by and among [__________], a [__________],
having an address at [__________] (“Borrower”), [__________], a [__________],
having an address at [__________] (“Sponsor”) and [__________], a [__________],
having an address at [__________] (together with its successors and assigns,
“Lender”). Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.
Pursuant to Section 2.4.3 of the Credit Agreement, the Sponsor has elected to
increase the Sponsor Borrower Loan as set forth in Section 2.4.3 of the Credit
Agreement, and the Net Spread applicable to any Borrowing Advance Tranche on or
after such increase shall be as set forth on Exhibit A hereto. OR
Pursuant to Section [2.3.1 or 2.3.2] of the Credit Agreement, the [First Option
to Extend or Second Option to Extend] has been exercised, the [Maturity Date or
First Extended Maturity Date] has been extended as set forth in [Section 2.3.1
or 2.3.2] of the Credit Agreement, and the Net Spread applicable to any
Borrowing Advance Tranche on or after the initial Scheduled Maturity Date shall
be as set for the on Exhibit A hereto.
Sincerely,


LENDER:


_______________________, a
                        






Credit Agreement
Schedule 2.3

--------------------------------------------------------------------------------





By:                         
Name:
Title:
[signatures continue on next page]


Credit Agreement
Schedule 2.3

--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED


BORROWER:


_______________________, a _____________________________






By:                         
Name:
Title:








SPONSOR:


_______________________, a _____________________________






By:                         
Name:
Title:







EXHIBIT A TO SCHEDULE 2.3

[NET SPREAD TABLE APPLICABLE DURING AN EXTENSION PERIOD] OR [NET SPREAD TABLE
APPLICABLE AFTER AN EXPANSION TO THE COMMITMENT]


Property DSCR




Net Spread




Margin


Greater than or equal to [__] : 1.00 but less than [__]: 1.00
[_______]
[_______]
Greater than or equal to [__]: 1.00 but less than [___]: 1.00
[_______]
[_______]
Greater than or equal to [___] : 1.00
[_______]
[_______]












SCHEDULE 4.2.3

NET SPREAD TABLE
Multifamily Mortgaged Property:


Property DSCR




Net Spread




Margin


Greater than or equal to 1.55:1.00 but less than 1.75:1.00
190
195
Greater than or equal to 1.75:1.00 but less than 1.95:1.00
180
185
Greater than or equal to 1.95:1.00
170
175





Student Housing Mortgaged Property:


Property DSCR




Net Spread




Margin


Greater than or equal to 1.60:1.00 but less than 1.80:1.00
215
220
Greater than or equal to 1.80:1.00 but less than 2.00:1.00
205
210
Greater than or equal to 2.00:1.00
195
200





   

SCHEDULE 4.3.3

RENEWAL REQUEST
______________, 20__
[Lender’s Name and Address]
Attention:
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of _____________, 20___, as
amended (the “Credit Agreement”) by and among ______________________, a
_____________________ (“Borrower”), ______________________, a
_____________________ (“Sponsor”) and [_____________________], a
[____________________] (“Lender”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
I, __________________, the _______________ of Borrower, a
__________________________, do hereby certify on behalf of each Borrower as of
the date hereof, as follows:
_____Borrower hereby requests Lender to renew the Borrowing Advance Tranche in
the amount of $______________, whose then-current Interest Period will mature on
___________, ____.
or
_____ Borrower, in accordance with the provisions of the Credit Agreement, will
repay $___________ of the outstanding principal amount of the Borrowing Advance
Tranche originally funded in the amount of $____________, whose Interest Period
will mature on ________, ____, prior to such maturity date, and hereby requests
Lender to renew such Borrowing Advance Tranche in the amount of the remaining
principal balance of such Borrowing Advance Tranche, the remaining principal
balance being equal to $___________.
1.    The Borrowing Advance Tranche shall bear interest at (check one):
_____    Prime Rate*
_____    Base Rate
* Prime Rate is available only as specified in the Credit Agreement
2.    The Interest Period (if the Base Rate is selected) applicable to the
renewed Borrowing Advance Tranche is 1 month.
3.    Borrower will (check one):
_____
Pay all interest due and payable under the requested Borrowing Advance Tranche
in monthly installments pursuant to the terms of the Credit Agreement.

_____
Prepay all interest for such Borrowing Advance Tranche as of the Borrowing Date.

4.    The principal amount outstanding under the Credit Agreement on the date
hereof, prior to any advance in response to this request, is $_____________.
5.    If applicable, the Base Rate for the Borrowing Advance Tranche renewed
hereunder shall be ____% consisting of a LIBOR Index Rate of ____% and a Margin
of ____%.
6.     If applicable (i.e. in the event of the renewal of a Borrowing Advance
Tranche), the maturity date of the Interest Period of the Borrowing Advance
Tranche requested herein is (choose and complete one of the following):
____________, 20__ (which is the last day of the Interest Period, in the event
that such date is a Business Day)
______________, 20__ (which is the Business Day following the last day of the
Interest Period, in the event that such date is not a Business Day).
7.    To the best of Borrower’s Knowledge following diligent inquiry, the
computations set forth in Paragraphs 14 through 16 as certified by Servicer are
accurate.
8.    Except as set forth herein and approved by Lender, all of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct on the date hereof, will continue to be true
and correct as of the date of renewal.
9.    No Potential Default or Event of Default exists as of the date hereof and
as of the date of renewal.
10.    [Check one of the following:]
____ No Potential Default or Event of Default exists as of the date hereof and
as of the date of renewal.
____ No Potential Default or Event of Default exists as of the date hereof and
as of the date of renewal, other than Borrower’s non-compliance with [Sections
2.1.4.1 and 2.1.4.3] [Section 2.1.4.1] [Section 2.1.4.3] of the Credit
Agreement, and the renewal of the Borrowing Advance Tranche hereunder will not
increase the outstanding principal balance of the Loan.
11.    All of the other terms and conditions set forth in the Credit Agreement
and the other Loan Documents pertaining to the Sponsor Borrower Loan have been
satisfied.
12.    The undersigned is an Authorized Officer of Borrower.
13.    Notice of this Renewal Request shall be deemed received by Lender when
(i) sent by facsimile to (____) ____-_________ and (ii) verbally confirmed by
telephone call to either (when called in the following order of priority): (1)
[__________] ([__________]), (2) [__________] ([__________]), (3) [__________]
([__________] or such other names and numbers as Lender may specify upon prior
written notice to Borrower.


[The Renewal Request continues on the following page]
IN WITNESS WHEREOF, the undersigned has executed this Certificate this ______
day of ___________, ____.
BORROWER:


_______________________, a _____________________________






By:    
Name:     
Title:     








[The Renewal Request continues on the following page]






Credit Agreement
Schedule 2.3

--------------------------------------------------------------------------------






14.    The current Property LTV Ratio is ___________(__%), which is less than or
equal to the Maximum Property LTV Ratio set forth in Section 2.1.4.1 of the
Credit Agreement of ________________ percent (____%), determined as follows:


A.
The current Sponsor Borrower Loan balance owed by Borrower
$_____________
B.
The current Market Value of the Collateral Pool Property
$_____________
C.
Item A divided by Item B and then multiplied by 100% equals the Property LTV
Ratio
____________%

15.    The current Property DSCR is [___] : 1.00, which [check one:]
___ is less than _____ : 1.00, or


___ is greater than or equal to _____: 1.00,




determined as follows:


A.
Net Operating Income of the Collateral Pool Property determined by Lender
$_____________
B.
Property Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Property DSCR
____________%

16.    Following the renewal of the Borrowing Advance Tranche for the Interest
Period requested herein, the Property DSCR will be ______ : 1.00, which [check
one:]
___ is less than ____ : 1.00, or
___ is greater than or equal to _____ : 1.00,
determined as follows:


Credit Agreement
Schedule 4.3.3

--------------------------------------------------------------------------------





A.
Net Operating Income of the Collateral Pool Property as determined by Lender
$_____________
B.
Property Stressed Debt Service (as defined in the Credit Agreement)
$_____________
C.
Item A divided by Item B equals the Property DSCR
____________%



Servicer hereby certifies (i) to the accuracy of each of the mathematical
computations set forth in paragraphs 14 through 16 above (acknowledging that
Servicer has relied, with Lender’s consent and without independent verification
thereof, on the Net Operating Income and Market Value prepared by Lender), and
(ii) to the best of its knowledge and belief, that all statements made by
Borrower herein are true and accurate in all material respects.
SERVICER:


_______________________, a _____________________________






By:    
Name:     
Title:     




Dated: ___________________________________












Credit Agreement
Schedule 4.3.3